 

Exhibit 10.2

 



THE ISSUANCE AND SALE OF THE SECURITIES EVIDENCED BY THIS LOAN AGREEMENT AND
PROMISSORY NOTE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL, IN A CUSTOMARY FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

Principal Amount: $5,000,000.00

Note Purchase Price: $4,980,000.00

 

Originally Issued: February 8, 2013

Second Amendment and Restatement On: November 6, 2013

 

SECOND AMENDED AND RESTATED

 

LOAN AGREEMENT AND SECURED PROMISSORY NOTE

 

This SECOND AMENDED AND RESTATED LOAN AGREEMENT AND SECURED PROMISSORY NOTE
(this “Note”) is made by and between Eos Global Petro, Inc., a Delaware
corporation (“Borrower”) whose office is located 1999 Avenue of the Stars, Suite
2520, Los Angeles, CA 90067 (fax +1.310-552.1556) and LowCal Industries, LLC, a
Wyoming limited liability company (“Holder”), whose office is located at 6119
Greenville Avenue, Suite 340, Dallas, Texas 75206-1910. As used herein, the term
“Holder” shall mean the initial holder named above and any subsequent holder of
this Note, whichever is applicable from time to time.

 

This Note was originally issued on February 8, 2013 (the “Original Note”). On
April 23, 2013, Borrower and Holder agreed to amend and restate the Original
Note in its entirety in the First Amendment to the LowCal Agreements dated April
23, 2013 by and among Borrower, Cellteck, Inc., Holder and Sail Property
Management Group LLC to increase the principal amount of the loan from
$1,250,000 to $2,500,000 (the “First Amendment”).

 

Borrower is a wholly-owned subsidiary of Eos Petro, Inc., a Nevada corporation
(“Parent”). For the avoidance of doubt, at the time of execution of the Original
Note and First Amendment, Parent was doing business as Cellteck, Inc., a Nevada
corporation, and Borrower was doing business as Eos Petro, Inc., a Delaware
corporation. All references in this Note, the First Amendment and the Original
Note to Cellteck, Inc., a Nevada corporation, shall be deemed to also be
references to the Parent after its name was changed to Eos Petro, Inc. All
references in this Note, the First Amendment and the Original Note to Eos Petro,
Inc., a Delaware corporation, shall be deemed to also be references to the
Borrower after its name was changed to Eos Global Petro, Inc.

 



 

 

 

In connection with the Original Note, Parent executed a guaranty dated February
8, 2013 (the “Guaranty”). In connection with the First Amendment, Borrower
granted to Holder a lien on, assignment of and security interest in and to
certain oil and gas property rights that are held by the Borrower pursuant to a
Mortgage, Assignment of Production, Security Agreement and Financing Statement
dated February 8, 2013, as amended on April 23, 2013 (the “Assignment”).

 

Borrower and Holder now desire to amend and restate the Original Note, as well
as other terms of the First Amendment, as set forth in this Note and the Second
Amendment to the LowCal Agreements dated November 6, 2013 (the “Second
Amendment”). In connection with the execution of the Second Amendment and this
Note, the parties have agreed to simultaneously execute a Lock-Up/Leak-Out
Agreement (the “LULO”) and a Common Stock Purchase Agreement, pursuant to which
Parent has agreed to sell to Holder up to One Million (1,000,000) shares of its
restricted common stock (the “Second Amendment Stock,” in the “Third Stock
Purchase Agreement”). As is further set forth in the Third Stock Purchase
Agreement, the per share purchase price for the Second Amendment Stock is the
par value of the Parent’s common stock, or $0.0001, for a total purchase price
of One Hundred and 00/100 Dollars ($100.00) if all 1,000,000 shares are sold
(the “Second Amendment Stock Purchase Price”).

 

Borrower and Holder agree as follows:

 

ARTICLE I

 

THE LOAN

 

1.1 The Loan and Funding. Borrower has requested Holder to make a loan to
Borrower by purchasing, for Four Million Nine Hundred and Eighty Thousand and
00/100 Dollars ($4,980,000.00), this Note in the principal sum of Five Million
Five Hundred Thousand and 00/100 Dollars ($5,000,000.00) (the “Loan”). Holder
has agreed to purchase this Note from Borrower on the terms and conditions set
forth in this Note and the related documents referenced herein. Borrower hereby
acknowledges that $2,500,000.00 of the Loan has been received by Borrower prior
to the date of this Note. The remaining Two Million Five Hundred Thousand and
00/100 Dollars ($2,500,000.00) of the Loan shall be funded in tranches as
follows, subject in each case to the satisfaction or waiver of conditions
precedent to funding and the acceleration provisions set forth in Section 1.2
below:

 

(a) on or before November 7, 2013, Holder shall pay to Borrower $250,000.00;

 

(b) on or before November 8, 2013, Holder shall pay to Borrower $250,000.00;

 

(c) on or before November 14, 2013, Holder shall pay to Borrower $250,000.00;

 

(d) on or before November 21, 2013, Holder shall pay to Borrower $250,000.00;
and

 

(e) on or before December 20, 2013 (the “Closing Date”), Holder shall pay to
Borrower $1,500,000.00 (the “Final Installment”); and

 

(f) provided, however, that Holder may elect to pay the Second Amendment Stock
Purchase Price by deducting the amount of the Second Amendment Stock Purchase
Price from the Final Installment amount.

 



2

 

 

1.2 Accelerated Final Installment. If, subsequent to the date of this Note but
prior to the Closing Date, and regardless of whether the installments set forth
in Sections 1.1(a) through (d) have been funded, One Million Five Hundred
Thousand and 00/100 Dollars ($1,500,000.00) of this Note is sold, assigned or
otherwise transferred to a third party buyer not affiliated with either Borrower
or Holder, Holder shall cause the Final Installment to be funded to the Borrower
no later than two business days following the closing of such sale, assignment
or other transference of this Note.

 

1.3 Security for Loan. Repayment of the Loan shall be secured by:

 

(a) The Assignment, which Borrower hereby expressly acknowledges and agrees
applies to the entire amount of the Obligation (as defined below in Section 1.6)
set forth in this Note;

 

(b) The Guaranty, which Borrower hereby expressly acknowledges and agrees
applies to the entire amount of the Obligation set forth in this Note;

 

(c) A first priority lien and security interest in all of Borrower’s collateral
(the “Collateral”), subject to the terms and conditions of a Pledge and Security
Agreement among Borrower and the Holder in substantially the form attached
hereto as Exhibit A (the “Security Agreement”), which shall be fully executed
and delivered to the parties hereto on or prior to the Closing Date;

 

(d) Upstream guarantees of the Obligation by all of the Company Subsidiaries (as
defined in Section 4.3 below) other than the Borrower in substantially the form
attached as Exhibit A to the Security Agreement (the “Upstream Guarantees”),
which shall be fully executed and delivered to the parties hereto on or prior to
the Closing Date;

 

(e) Subject to Section 2.4 of this Note, a first priority position or call right
for an amount equal to the then-outstanding principal balance of and accrued
interest on this Note on any draw-downs by Borrower, Parent or any of the
Company Subsidiaries on the first $20,000,000 in an Equity Line of Credit (“GEM
Reimbursement Rights”) from Global Emerging Markets (“GEM”) evidenced in the
Common Stock Purchase Agreement dated July 11, 2013 between GEM and Parent (the
“GEM Equity Line of Credit”);

 

(f) Subject to Section 2.4 of this Note, a first priority position or call right
for an amount equal to the then-outstanding principal balance of and accrued
interest on this Note from any ACES reimbursement funds or other proceeds
Parent, Borrower or any of the Company Subsidiaries may receive at any time (the
“Buccaneer Reimbursement Right”) pursuant to the Second Amended and Restated
Cook Inlet Participation Agreement (the “Participation Agreement”) dated October
17, 2013 between Parent, Buccaneer Alaska, LLC (“Buccaneer”) and Buccaneer
Alaska Operations, LLC; and

 



3

 

 

(g) From and after November 6, 2013, Parent and the Company Subsidiaries shall
be entitled to receive all proceeds from any kind of transaction, including but
not limited to the sale of debt, stock or other equity, a joint venture, or
sale-and-leaseback, pursuant to which Parent, Borrower and the Company
Subsidiaries receive an aggregate of Ten Million and 00/100 Dollars
($10,000,000.00) or more in financing. Thereafter, Thereafter, commencing on the
date that Parent, Company and the Subsidiaries have received an aggregate of Ten
Million and 00/100 Dollars ($10,000,000.00) pursuant to the foregoing sentence,
and subject to Section 2.4 of this Note, Holder shall have the following first
priority refinancing right for an amount equal to the then-outstanding principal
balance of and accrued interest on the Note from any proceeds Parent, Borrower
or a Company Subsidiary receives from any kind of transaction, including but not
limited to the sale of debt, stock or other equity, a joint venture, or
sale-and-leaseback (such proceeds, “Financing Funds”) until such time as the
Note has been repaid in full: (i) for any Financing Funds obtained pursuant to a
pure debt transaction not involving any equity, all such Financing Funds must be
immediately offered in writing as prepayment of the Note; and (ii) for all other
Financing Funds obtained pursuant to any other kind of debt transaction, such
Financing Funds must be immediately offered as prepayment of the Note if, and
only if, the aggregate amount of Financing Funds received in such transaction
equals or exceeds Two Million Five Hundred Thousand and 00/100 Dollars
($2,500,000.00).

 

1.4 First Sale of Parent Stock. Parent agreed in the Original Note to sell to
Holder for an aggregate of Ten Thousand and 00/100 Dollars ($10,000.00) and
Holder agreed to purchase from Parent for an aggregate of Ten Thousand and
00/100 Dollars ($10,000.00), Five Hundred Thousand (500,000) restricted shares
of Series B Convertible Preferred Stock of Parent (the “Original Agreement
Stock”, which was sold and purchased on February 8, 2013 pursuant to a Series B
Convertible Preferred Stock Purchase Agreement between Holder and Parent (the
“First Stock Purchase Agreement”).

 

1.5 Second Sale of Parent Stock. Parent agreed in the First Amendment to sell to
Holder for an aggregate of Ten Thousand and 00/100 Dollars ($10,000.00) and
Holder agreed to purchase from Parent for an aggregate of Ten Thousand and
00/100 Dollars ($10,000.00), Four Hundred and Fifty Thousand (450,000)
restricted shares of Series B Convertible Preferred Stock of Parent (the “First
Amendment Stock”), which was sold and purchased on April 23, 2013 pursuant to a
Series B Convertible Preferred Stock Purchase Agreement between Holder and
Parent (the “Second Stock Purchase Agreement”).

 

1.6 Third Sale of Parent Stock. Parent has agreed in the Second Amendment,
simultaneously with the Closing of this Note, to sell to Holder up to the full
amount of the Second Amendment Stock for the Second Amendment Stock Purchase
Price pursuant to the Third Stock Purchase Agreement. As is further set forth in
the Third Stock Purchase Agreement, if any of the remaining Two Million Five
Hundred Thousand and 00/100 Dollars ($2,500,000.00) of the Loan which has not
been funded as of the date of this Note has not been funded to the Borrower by
the Closing Date, the aggregate amount of Second Amendment Stock which Holder
may purchase shall be proportionately reduced to coincide to the amount of funds
received by the Borrower.

 



4

 

 

1.7 Repayment. Borrower hereby promises to pay to the Holder the total sum of
Five Million and 00/100 Dollars ($5,000,000.00) plus accrued interest thereon as
set forth in Section 2.2 of this Note, at or before December 31, 2014 to retire
the Loan and this Note (the Loan, together with the interest accrued thereon, is
referred to herein as the “Obligation”).

 

1.8 Exit Fee. On the date that this Note has been repaid in full, Holder shall
be entitled to receive from the Borrower an exit fee, payable in cash and stock,
in the following amounts: (i) 50,000 restricted shares of Parent’s common stock
(the “Exit Stock”); and (ii) cash in an amount equal to 10% of the total
principal amount of this Note (collectively with the Exit Stock, the “Exit
Fee”). The parties hereby expressly acknowledge and agree that, notwithstanding
anything to the contrary set forth in Section 8.4 below, Borrower may assign,
transfer or otherwise cause a third party to assume Borrower’s obligation and
liability for the Exit Fee without the prior written consent of Holder.

 

1.9 Use of Proceeds. The proceeds of the purchase price of this Note shall be
used as follows: (i) a majority of such proceeds shall be used to develop the
oil and gas properties subject to the Assignment, (ii) the secondary use of such
proceeds is to pay any unpaid costs associated with Parent’s completed May 2013
reverse-stock split transaction, and (iii) any remaining amount shall be used as
general working capital by Parent, Borrower and the Company Subsidiaries.

 

ARTICLE II

 

GENERAL PROVISIONS

 

2.1 Maturity Date. The maturity date of the Loan and this Note is December 31,
2014, or the earlier date to which payment of the Loan has been accelerated
pursuant to the provisions hereof (the “Maturity Date”).

 

2.2 Interest Rate. Interest shall accrue on the each installment of the Loan
from the date each such installment is provided to Borrower as set forth in
Section 1.1 above at an annual rate of ten percent (10%) (“Contract Rate”) and
be payable on the Maturity Date, accelerated or otherwise, when the principal
and remaining accrued but unpaid interest shall be due and payable, or sooner as
described below.

 

2.3 Default Rate. From and after the Maturity Date, or an earlier date on which
all sums owing under this Note become due by acceleration or otherwise, all sums
owing under this Note (both principal and interest) will bear interest until
paid in full at a rate equal to five percent (5%) per annum in excess of the
Contract Rate ("Default Rate").

 

2.4 Prepayment; Application of Payments. This Note must be prepaid by the
Borrower in whole or in part, at any time before the Maturity Date without
premium or penalty, but only upon the terms and conditions set forth in this
Section 2.4:

 

(a) All prepayments and payments on this Note shall be applied first to
outstanding interest and then to the outstanding principal balance of this Note.

 



5

 

 

(b) If, at any time while the Note is outstanding, Borrower, Parent or a Company
Subsidiary intends to receive any GEM Reimbursement Rights or Financing Funds,
Borrower shall, no later than five business days prior to the anticipated
receipt of such GEM Reimbursement Rights or Financing Funds, send a written
notice to Holder specifying both the amounts of funds to be received and any
security interests to be granted in order to obtain such GEM Reimbursement
Rights or Financing Funds. Upon such notice being given, Holder shall have three
business days in which to deliver a response in the form of instructions
(“Instructions”) to Borrower, which shall either: (i) instruct Borrower to apply
such proceeds as set forth in Section 2.4(a); or (ii) inform Borrower that
Holder does not wish to apply the proceeds from such Financing Funds or GEM
Reimbursement Rights to the Note, in which case Borrower, Parent and the Company
Subsidiaries shall be free to use such proceeds for any other business purpose,
including but not limited to general working capital. However, if the proceeds
are to be the result of any proposed transaction in which the grant of a lien or
other security interest in Borrower, Parent or any Company Subsidiaries is to be
granted to a third party (a “Secured Transaction”), in order to be able to
select option (ii) in any Instruction, Holder must also agree to subordinate
this Note to the security interest created by such Secured Transaction in its
Instruction, and to execute any and all documents and to perform such other
tasks necessary in order to subordinate the Note to the Secured Transaction by
the closing date of the Transaction. If Holder fails to timely deliver an
Instruction within three business days of notice being given: (a) if such
proceeds are to be obtained pursuant to a Secured Transaction, Holder shall
automatically be deemed to have selected option (i) in an Instruction; or (b) if
such proceeds are to be obtained pursuant to a non-Secured Transaction, Holder
shall automatically be deemed to have selected option (ii) in an Instruction.
If, in any Instruction related to a Secured Transaction, Holder selects option
(ii) but fails to agree to subordinate the Note and to perform all such actions
necessary to subordinate the Note by the close of the Secured Transaction,
Holder shall instead automatically be deemed to have selected option (i).

 

(c) On or before the Closing Date, Borrower and Holder shall have engaged a
third party to act as an escrow agent (“Escrow Agent”) pursuant to the Escrow
Agreement in substantially the form attached hereto as Exhibit B (the “Escrow
Agreement”), and Borrower shall have irrevocably instructed Buccaneer to pay all
Buccaneer Reimbursement Rights while the Note is outstanding directly to the
Escrow Agent pursuant to an instruction letter in substantially the form
attached as Exhibit B to the Security Agreement. As further set forth in the
Escrow Agreement, and on the terms and conditions set forth in the Escrow
Agreement, Holder shall have the right to choose to apply Buccaneer
Reimbursement Rights to the Note as set forth in Section 2.4(a) or to release
such Buccaneer Reimbursement Rights to the Parent.

 

2.5 Option of Holder to Convert Principal and Interest. The principal amount of
the Note and all accrued but unpaid interest thereon may converted in whole or
in part at any time at the election of Holder into restricted shares of common
stock of Parent at a conversion price of $4.00 per share (“Conversion Shares”).
Upon delivery to the Borrower of a completed Notice of Conversion, the form for
which is attached hereto as Exhibit C, Borrower shall issue and deliver within
10 days after the date of such delivery to Holder the number of shares of stock
for the portion of the Note converted in accordance with the foregoing. The
number of shares to be issued upon each conversion pursuant to this section
shall be determined by dividing that portion of the principal and interest of
the Note to be converted by the conversion price. Holder acknowledges and agrees
that any shares issuable to Holder pursuant to this section shall be subject to
the terms and restrictions set forth in the LULO.

 



6

 

 

2.6 Security. As of the date of this Note, the Obligation is secured by the
Assignment, Guaranty, GEM Equity Line of Credit, a first priority on Financing
Funds and the Buccaneer Reimbursement Rights. On or prior to the Closing Date,
the Obligation shall also be secured by the Security Agreement and the Upstream
Guarantees.

 

2.7 Perfection. On and after the Closing Date, Borrower shall (i) file and
record such collateral assignments, financing statements and other documents in
such offices as shall be necessary or appropriate to perfect and establish the
priority of the liens granted in the Collateral and (ii) take all such other
actions as Holder shall determine to be necessary or appropriate to perfect and
establish the priority of the security granted by this Note. Holder shall
cooperate (at Borrower’s expense) with Borrower in all such actions and
activities, including by signing and delivering any documents reasonably
requested by Borrower to perfect and establish the priority of the security
granted by this Note.

 

2.8 Attorney in Fact.

 

(a) Borrower hereby appoints Holder the attorney in fact of Borrower for the
purpose of carrying out the provisions of this Note and taking any action and
executing any instruments which Holder may deem necessary or advisable to
accomplish the purposes of this Note, to preserve the validity, perfection and
priority of the liens granted by this Note and, following any default, to
exercise its rights, remedies, powers and privileges under this Note. This
appointment as attorney in fact is irrevocable and coupled with an interest.
Without limiting the generality of the foregoing, Holder shall be entitled under
this Note upon the occurrence and continuation of any Event of Default (i) to
make, sign, file and record any security instruments, (ii) to ask, demand,
collect, sue for, recover, receive and give receipt and discharge for amounts
due and to become due under and in respect of all or any part of the Collateral;
(iii) to receive, endorse and collect any instruments or other drafts,
instruments, documents and chattel paper in connection with clause (ii) above
(including any draft or check representing the proceeds of insurance or the
return of unearned premiums); (iv) to file any claims or take any action or
proceeding that Holder may deem necessary or advisable for the collection of all
or any part of the Collateral, including the collection of any compensation due
and to become due under any contract or agreement with respect to all or any
part of the Collateral; and (v) to execute, in connection with any sale or
disposition of the Collateral, any endorsements, assignments, bills of sale or
other instruments of conveyance or transfer with respect to all or any part of
the Collateral.

 

(b) Without limiting the rights and powers of Holder under Section 2.8(a),
Borrower hereby appoints Holder as its attorney in fact, effective as of the
date first set forth above and terminating upon the satisfaction in full of the
Obligation, for the purpose of (i) preparing, executing on behalf of Borrower,
filing, and recording collateral assignment and financing statement documents
with appropriate state and county agencies to perfect and enforce the liens
granted by this Note, (ii) filing such applications with such state agencies and
(iii) executing such other documents and instruments on behalf of, and taking
such other action in the name of, Borrower as Holder may deem necessary or
advisable to accomplish the purposes of this Note (including the purpose of
creating in favor of Holder a perfected lien on the property and exercising the
rights and remedies of Holder hereunder). This appointment as attorney in fact
is irrevocable and coupled with an interest.

 



7

 

 

ARTICLE III

 

CONDITIONS TO FUNDING

 

3.1 First Four Tranches. The obligation of Holder to fund the tranches of this
Note set forth in Section 1.1(a) through 1.1(d) above shall be subject to the
satisfaction or waiver by Holder of all of the following conditions:

 

(a) Authorization. The execution, delivery and performance of this Note, the
Second Amendment and the Third Stock Purchase Agreement shall have been duly
authorized by all necessary corporate action on the part of Borrower and Parent.

 

(b) Execution and Delivery of Agreements. Borrower and Parent shall have
executed and delivered to Holder this Note, the Second Amendment and the Third
Stock Purchase Agreement. Such agreements shall be in full force and effect.

 

(c) Absence of Defaults. No breach or default under any representation, warranty
or covenant, and no event that with the giving of notice or the passage of time
would constitute a breach or default under any representation, warranty or
covenant, by Borrower or Parent shall have occurred under or with respect to
this Note, the Assignment, the Second Amendment and the Guaranty.

 

3.2 Final Installment. The obligation of Holder to fund the Final Installment
shall be subject to the satisfaction or waiver by Holder of all of the following
conditions:

 

(a) Authorization. The execution, delivery and performance of this Note, the
Upstream Guarantees, the Escrow Agreement and the Security Agreement shall have
been duly authorized by all necessary corporate action on the part of Borrower,
Parent and Parent’s other subsidiaries.

 

(b) Execution and Delivery of Agreements. Borrower, Parent and Parent’s
subsidiaries shall have executed and delivered to Holder this Note, the Security
Agreement, the Upstream Guarantees and the Escrow Agreement. Escrow Agent shall
also have executed the Escrow Agreement Such agreements shall be in full force
and effect.

 

(c) Absence of Defaults. No breach or default under any representation, warranty
or covenant, and no event that with the giving of notice or the passage of time
would constitute a breach or default under any representation, warranty or
covenant, by Borrower or Parent shall have occurred under or with respect to
this Note, the Assignment, the Guaranty, the Upstream Guarantees, the Third
Stock Purchase Agreement, the Second Amendment or the Security Agreement.

 



8

 

 

(d) Delivery of Shares. So long as Holder has paid the Second Amendment Stock
Purchase Price, Parent shall have delivered to Holder the Second Amendment
Stock.

 

(e) Delivery of Works Valuation. Borrower shall have delivered to Holder a
valuation of Borrower’s Works Property of not less than Seven Million Five
Hundred Thousand and 00/100 Dollars ($7,500,000.00) from a qualified third party
reasonably acceptable to both Borrower and Holder.

 

(f) Delivery of CAPEX Budget Acknowledgement. Parent shall have delivered to
Holder a signed officer’s certificate that Parent has available a fully-funded
CAPEX budget for the first Commitment Well on the West Eagle Unit (as such terms
are defined in the Participation Agreement) as of the Closing Date.

 

(g) Delivery of Well Funding and Drilling Schedules. Buccaneer shall have
delivered to Holder a well funding schedule and a well drilling schedule with
respect to the first Commitment Well on the West Eagle Unit, both current as of
the Closing Date, in forms reasonably satisfactory to the Holder.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF BORROWER

 

Except as disclosed in: (i) the Parent’s documents filed with the Securities and
Exchange Commission (the “SEC”); (ii) the Disclosure Schedule to be delivered to
Holder on the Closing Date (the “Disclosure Schedule”); (iii) the
representations and warranties of Parent contained in the Third Stock Purchase
Agreement; and (iv) the disclosure schedule of Parent to be delivered to Holder
on the Closing Date in connection with the Third Stock Purchase Agreement (the
“Parent Disclosure Schedule”) the Borrower represents and warrants to Holder as
of the Closing Date as follows:

 

4.1 Organization and Standing; Charter and Bylaws. Borrower is a corporation
duly organized and validly existing under, and by virtue of, the laws of the
State of Delaware and is in good standing under such laws. The Borrower is
qualified to do business as a foreign corporation in every jurisdiction in which
the failure to so qualify would have a material adverse effect on the business,
assets, liabilities, condition (financial or otherwise), results of operation or
prospects of the Borrower (“Material Adverse Effect”). The Borrower has the
requisite corporate power and authority to own and operate its properties and
assets and to carry on its business as presently conducted.

 

4.2 Corporate Power. The Borrower has all requisite legal and corporate power
and authority to enter into this Note and all other documents contemplated
hereby and thereby, to sell this Note and to carry out and perform its other
obligations under the terms of this Note and all other documents contemplated
hereby and thereby.

 

4.3 Capitalization; Subsidiaries. All of capital stock of the Borrower is owned
by Parent. There are no warrants, options, subscriptions or other rights or
preferences (including conversion or preemptive rights) outstanding to acquire
capital stock of Borrower, or notes, securities or other instruments convertible
into or exchangeable for capital stock of Borrower, nor any agreements or
understandings with respect to the issuance thereof. Parent has two wholly-owned
subsidiaries, Borrower and Eos Petro Australia Pty Ltd., an Australian company.
Borrower also has two subsidiaries: Plethora Energy, Inc., a Delaware
corporation wholly owned by Borrower, and EOS Atlantic Oil & Gas Ltd., a
Ghanaian company incorporated under the Companies Code, 1963 (Act 179), which is
90% owned by Borrower and 10% owned by a Ghanaian-based third party consultant
(Parent and Borrower’s subsidiaries are collectively referred to herein as the
“Company Subsidiaries”).

 



9

 

 

4.4 Authorization. All corporate action on the part of the Borrower, and its
directors, officers and shareholders necessary for the authorization, execution,
delivery and performance of all obligations of the Borrower under this Note and
all other documents contemplated hereby and thereby and for the authorization,
issuance and delivery by the Borrower of this Note has been taken. This Note and
all other documents contemplated hereby and thereby have been duly executed and
delivered by the Borrower and constitute the valid and binding obligations of
the Borrower and are enforceable against the Borrower in accordance with their
terms, except as enforceability may be limited by bankruptcy, insolvency or
other laws affecting the enforcement of creditors’ rights generally, and except
that the availability of the remedy of specific performance or other equitable
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.

 

4.5 Compliance with Other Instruments. The Borrower is not in violation of any
term of its Articles of Incorporation or Bylaws, of any provision of any
mortgage, indenture, contract, agreement or instrument to which it is a party or
by which it or its assets are bound, or any judgment, decree or order binding
upon the Borrower. The execution, delivery and performance of and compliance
with this Note and all other documents contemplated hereby and thereby will not
result in any such violation or be in conflict with or constitute a default
under any of the terms or provisions of any document described in the first
sentence of this section, or result in the creation of any mortgages, pledges,
liens, leases, encumbrances or charges (“Encumbrance”) upon any of the
properties or assets of the Borrower pursuant to any such term or provision.
There is no such provision that materially and adversely affects the business,
assets, liabilities, condition (financial or otherwise), results of operations
or prospects of the Borrower.

 

4.6 No Adverse Litigation. The Borrower is not party to any pending litigation
which seeks to enjoin or restrict the Borrower’s ability to sell or transfer
this Note, or enter into this Note and all other documents contemplated hereby
and thereby, nor is any such litigation threatened against the Borrower.
Furthermore, there is no litigation pending or threatened against the Borrower
which, if decided adversely to the Borrower, could adversely affect the
Borrower’s ability to consummate the transactions contemplated herein or repay
the Obligation.

 

4.7 Consents. No consent, order, approval or authorization of, or declaration,
filing or registration with, any Governmental Authority or any person is
required to be made or obtained by the Borrower in connection with the execution
and delivery or the consummation of this Note and all other documents
contemplated hereby and thereby.

 

4.8 Title to Property and Assets.

 

(a) Except as set forth in title documentation delivered to Lender, Borrower
owns the properties and assets covered by the Security Agreement free and clear
of all Encumbrances. There is no pending nor, to the knowledge of Borrower,
threatened condemnation, eminent domain or similar proceeding with respect to
any of the properties covered by the Security Agreement.

 

(b) The assets of Borrower are sufficient to carry on the business of Borrower
as currently conducted.

 



10

 

 

4.9 Compliance with Applicable Laws. Borrower has complied and is in compliance
in all material respects with all material laws, statutes, rules, regulations,
ordinances and orders of all governmental entities, agencies or other bodies
(“Laws”) applicable to Borrower and its assets, properties and businesses the
violation of which or non-compliance with which could have a Material Adverse
Effect. Borrower has not received any notice of any asserted material violation
of, and it has no basis to believe it is not in compliance in all material
respects with, any such Laws. No investigation or review by any governmental
entity with respect to Borrower or any of its businesses, assets or properties
is pending or, to the knowledge of Borrower, has been threatened, nor has any
governmental entity indicated an intention to conduct any such investigation or
review. Borrower has filed with all proper authorities all material statements
and reports required by any Law to which Borrower is subject, and Borrower
possesses all material licenses, franchises, permits and governmental
authorizations necessary in the conduct of its businesses in the manner in which
and in the jurisdictions where Borrower presently conducts such businesses.
There are no unresolved reports, warning letters or other documents received
from or issued by any governmental entity that indicate or suggest a material
lack of compliance with applicable regulatory requirements by Borrower. As used
herein, the term “Borrower’s knowledge”, “knowledge of Borrower” or similar
terms shall mean the actual knowledge, or matters that could have been known
after due inquiry (including, without limitation, inquiry of other persons
within its organization having knowledge of the subject matter and any
professionals retained with respect to any such matter), of any officer or
director of Borrower.

 

4.10 Material Contracts. Borrower has performed all obligations required to be
performed by it to date under each material contract to which it is a party or
under which they derive substantial benefits (“Contracts”) and are not (with or
without the lapse of time or the giving of notice, or both) in breach or default
thereunder. To the knowledge of Borrower, each of the parties to the Contracts
other than Borrower has performed all obligations required to be performed by
such party to date under the Contracts and are not (with or without the lapse of
time or the giving of notice, or both) in breach or default thereunder. Each
Contract is a legal, valid and binding obligation of the parties thereto and is
in full force and effect.

 

4.11 Environmental Matters. Neither Borrower nor any predecessor of any of
Borrower is in material violation of any Environmental Law. For purposes of this
Note, “Environmental Laws” means any United States federal, state or local laws,
regulations and enforceable governmental orders relating to pollution or
protection of the environment, human health and safety, or natural resources,
including, without limitation the Comprehensive Environmental Response
Compensation and Liability Act, 42 U.S.C. Sections 9601 et seq., and the
Resource Conservation and Recovery Act, 42 U.S.C. Sections 6901 et seq.

 



11

 

 

4.12 Disclosure. No representation or warranty contained in this Note, all other
documents contemplated hereby and thereby and information furnished by Borrower
to Lender pursuant hereto or in connection with the transaction contemplated by
this Note and all other documents contemplated hereby and thereby contains any
untrue statement of material fact or omits to state a material fact about or
concerning Borrower, Parent, the Company Subsidiaries or their respective
businesses and assets.

 

ARTICLE V

 

EVENT OF DEFAULT

 

The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:

 

5.1 Failure to Pay Principal or Interest. The Borrower fails to pay any
principal or interest due under this Note when due, including any applicable
grace period.

 

5.2 Breach of Covenant. (i) The Borrower breaches any material covenant or other
term or condition of this Note, the Assignment, the Second Amendment or the
Security Agreement, in any material respect and such breach, if subject to cure,
continues for a period of five (5) business days after written notice to the
Borrower from the Holder, or (ii) Parent or a Company Subsidiary breaches any
material covenant or other term or condition of the Guaranty or Upstream
Guarantees, as applicable, the Second Amendment or the Third Stock Purchase
Agreement in any material respect and such breach, if subject to cure, continues
for a period of five (5) business days after written notice to Parent or a
Company Subsidiary, as the case may be, from the Holder.

 

5.3 Breach of Representations and Warranties. (i) Any material representation or
warranty of the Parent or Company Subsidiaries made herein, or in any agreement,
statement or certificate given in writing pursuant hereto or in connection
herewith shall be false or misleading in any material respect as of the date
made.

 

5.4 Liquidation. Any dissolution, liquidation or winding up of Borrower or
Parent or any substantial portion of their respective businesses.

 

5.5 Cessation of Operations. Any cessation of operations by Borrower or Parent
or Borrower or Parent admits it is otherwise generally unable to pay its debts
as such debts become due.

 

5.6 Maintenance of Assets. The failure by Borrower to maintain any material oil
and gas properties, leases, interests or rights, including, without limitation,
any such properties, leases, interests or rights covered by the Assignment, or
any personal, real property or other assets which are necessary to conduct its
business (whether now or in the future).

 



12

 

 

5.7 Receiver or Trustee. The Parent or any Company Subsidiary shall make an
assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business; or such a receiver or trustee shall otherwise be
appointed.

 

5.8 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Parent or any Company Subsidiary.

 

5.9 Delisting. Delisting of the Parent’s common stock from any principal market
on which it is listed or quoted, failure to comply with the requirements for
continued listing on a principal market for a period of five (5) consecutive
trading days, or notification from a principal market that Parent is not in
compliance with the conditions for such continued listing on such principal
market.

 

5.10 Non-Payment. A default by the Borrower or Parent under any one or more
obligations in an aggregate monetary amount in excess of $200,000 for more than
twenty (20) days after the due date, unless the Borrower or Parent is contesting
the validity of such obligation in good faith.

 

5.11 Failure to Deliver Stock. Parent’s failure to timely deliver to the Holder
certificates representing any of the Shares (as defined in Article VII below).

 

5.12 Executive Officers Breach of Duties. Any of Borrower’s named executive
officers or directors is convicted of a criminal violation of securities laws,
or a settlement in excess of $250,000 is reached by any such officer or director
relating to a violation of securities laws, breach of fiduciary duties or
self-dealing.

 

ARTICLE VI

 

CERTAIN COVENANTS

 

6.1 Corporate Existence. From the funding of the initial tranche of the purchase
price of this Note and for so long as this Note is outstanding, the Borrower
shall, and shall cause each of its material subsidiaries to (i) conduct its
operations in the ordinary course of business consistent with past practice,
(ii) maintain its corporate existence and (iii) maintain and protect its oil and
gas properties, leases, interests or rights, including, without limitation, any
such properties, leases, interests or rights covered by the Security Agreement
and all other material assets used and useful in the business of the Borrower
and its material subsidiaries.

 

6.2 Filing Status. For so long as the Note is outstanding, Borrower shall use
its commercially reasonable efforts to cause Parent to timely file all reports
required to be filed with the SEC pursuant to the Exchange Act, other than
Parent’s 10-K for the year ended December 31, 2012, and Borrower shall cause
Parent not to terminate its status as an issuer required to file reports under
the Exchange Act even if the Exchange Act or the rules and regulations
thereunder would otherwise permit such termination.

 



13

 

 

6.3 SEC Filings. For so long as the Note is outstanding, (i) Borrower shall use
its commercially reasonable efforts to cause Parent to timely file with the SEC,
within the time periods specified in the SEC’s rules and regulations, all
quarterly and annual financial information required to be filed with the SEC on
Forms 10-Q and 10-K, other than Parent’s 10-K for the year ended December 31,
2012, all current reports required to be filed with the SEC on Form 8-K and any
other information required to be filed with the SEC; (ii) Borrower shall cause
Parent not to terminate its status as an issuer required to file reports under
the Exchange Act even if the Exchange Act or the rules and regulations
thereunder would otherwise permit such termination and (iii) Borrower shall
cause Parent to deliver (A) copies of all such filings with the SEC to the
Holder within one (1) day after the filing thereof with the SEC, unless the
foregoing are filed with the SEC through EDGAR and are immediately available to
the public through EDGAR and (B) facsimile copies of all press releases issued
by Parent, Borrower or any of its subsidiaries on the same day as the release
thereof, except to the extent any such release is available through Bloomberg
Financial Markets (or any successor thereto) contemporaneously with such
issuance.

 

6.4 Listing. Borrower shall cause Parent to use its commercially reasonable
efforts to take all actions necessary to remain eligible for quotation of its
securities on the OTC Bulletin Board and to cause the common stock of Parent to
be quoted thereon, unless listed on another nationally recognized stock
exchange, interdealer quotation system or market. Borrower shall use its
commercially reasonable efforts to promptly secure the listing of all of the
Stock upon each national stock exchange, interdealer quotation system or market,
if any, upon which shares of common stock are then listed and shall maintain, so
long as any other shares of such stock shall be so listed, such listing of all
shares of the Stock. Borrower cause Parent not to take any action which would be
reasonably expected to result in the suspension or termination of trading of its
common stock on the OTC Bulletin Board or other such nationally recognized stock
exchange, interdealer quotation system or market. Borrower shall pay or cause
Parent to pay all fees and expenses in connection with satisfying its
obligations under this Section 6.4.

 

6.5 Use of GEM Proceeds. Until such time as this Note has been repaid and full,
Borrower shall not use, and shall cause Parent and the other Company
Subsidiaries not to use, any of the GEM Reimbursement Rights for any purpose
other than the repayment of this Note and the amounts due hereunder, unless
Holder has declined to apply such GEM Reimbursement Rights to the Note pursuant
to the provisions of Section 2.4 herein. Parent acknowledges the obligations
this Section 6.5 places on it in the Second Amendment.

 

6.6 Use of Buccaneer Proceeds. Until such time as this Note has been repaid in
full, Borrower shall not use, and shall cause Parent and the other Company
Subsidiaries not to use, any Buccaneer Reimbursement Rights for any purpose
other than the repayment of this Note and any amounts due hereunder. Parent and
Borrower shall instruct Buccaneer Alaska, LLC to wire any funds payable to
Parent or Borrower pursuant to Buccaneer Reimbursement Rights directly to Escrow
Agent’s account pursuant to the provisions of Section 2.4 until such time as
this Note and any amounts due hereunder have been paid in full. Parent
acknowledges the obligations this Section 6.6 places on it in the Second
Amendment.

 

6.7 Priority Refinancing Rights. From an after November 6, 2013, Parent and the
Company Subsidiaries shall be entitled to receive all proceeds from any kind of
transaction, including but not limited to the sale of debt, stock or other
equity, a joint venture, or sale-and-leaseback, pursuant to which Parent,
Borrower and the Company Subsidiaries receive an aggregate of Ten Million and
00/100 Dollars ($10,000,000.00) or more in financing. Thereafter, commencing on
the date that Parent, Company and the Subsidiaries have received an aggregate of
Ten Million and 00/100 Dollars ($10,000,000.00) pursuant to the foregoing
sentence, and subject to Section 2.4 of this Note, Holder shall have the
following first priority refinancing right for an amount equal to the
then-outstanding principal balance of and accrued interest on the Note from any
proceeds Parent, Borrower or a Company Subsidiary receives from any kind
transaction, including but not limited to the sale of debt, stock or other
equity, a joint venture, or sale-and-leaseback (such proceeds, “Financing
Funds”), until such time as this Note has been repaid in full: (i) for any
Financing Funds obtained pursuant to a pure debt transaction not involving any
equity, all such Financing Funds must be immediately offered as prepayment for
the Note; and (ii) for all other Financing Funds obtained pursuant to any other
kind of debt transaction, such Financing Funds must be immediately offered as
prepayment for the Note if, and only if, the aggregate amount of Financing Funds
received in such transaction equal or exceed Two Million Five Hundred Thousand
and 00/100 Dollars ($2,500,000.00), unless Holder has declined to apply the
Financing Funds to the Note pursuant to the provisions of Section 2.4 herein.
Parent acknowledges the obligations this Section 6.7 places on it in the Second
Amendment.

 



14

 

 

ARTICLE VII

 

PIGGYBACK REGISTRATION RIGHTS

 

7.1 Registration Definitions. For the purposes of this Article VII:

 

(a) the term “Selling Shareholder” shall mean the Holder, its executive officers
and directors and each person, if any, who controls the Investor within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act;

 

(b) the term “Registration Statement” shall include any final prospectus,
exhibit, supplement or amendment included in or relating to, and any document
incorporated by reference in, the Registration Statement (or deemed to be a part
thereof) referred to in this article;

 

(c) the term “untrue statement” shall mean any untrue statement or alleged
untrue statement of a material fact, or any omission or alleged omission to
state in the Registration Statement a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and

 

(d) the term “Shares” shall collectively mean the Conversion Shares, the
Original Agreement Stock, the First Amendment Stock, the Exit Stock and the
Second Amendment Stock.

 

7.2 Registration Requirements. If, at any time, Parent files a registration
statement after the execution of this Note in which the Parent proposes to
register any of its securities under the Securities Act (other than pursuant to
Form S-4, Form S-8 or any successor form of limited purpose), Parent will give
notice at least 20 days prior to the filing of each such registration statement
to the Holder of its intention to effect such a registration and will include in
such registration all Shares with respect to which the Parent has received
requests for inclusion therein within 10 days after receipt of the Parent’s
notice. In connection with any offering involving an underwriting of shares of
the Parent’s capital stock, the Parent shall not be required to include any of
the Holder’s Shares in such underwriting unless Holder accepts the terms of the
underwriting as agreed upon between the Parent and its underwriters, and then
only in such quantity as the underwriters determine in their sole discretion
will not jeopardize the success of the offering by the Parent. If the total
number of Shares requested by Holder to be included in such offering exceeds the
amount of securities to be sold other than by the Parent that the underwriters
determine in their reasonable discretion is compatible with the success of the
offering, then the Parent shall be required to include in the offering only that
number of such securities, including the Shares, which the underwriters and the
Parent determine in their sole discretion will not jeopardize the success of the
offering.

 



15

 

 

7.3 Parent Efforts. Borrower shall cause Parent to use its best efforts to:

 

(a) furnish to the Holder with respect to the Shares registered under the
registration statement such number of copies of the registration statement and
the prospectus (including supplemental prospectuses) filed with the SEC in
conformance with the requirements of the Securities Act and other such documents
as the Holder may reasonably request, in order to facilitate the public sale or
other disposition of all or any of the Shares by the Holder;

 

(b) make any necessary blue sky fillings to permit the Shares to be sold in any
state requested by the Holder;

 

(c) pay the expenses incurred by the Parent and the Holder in complying with
this Article VII, including, all registration and filing fees, FINRA fees,
exchange listing fees, printing expenses, fees and disbursements of counsel for
the Holder, blue sky fees and expenses and the expense of any special audits
incident to or required by any such registration (and including attorneys’ fees
of one counsel to the Holder, but excluding any and all underwriting discounts
and selling commissions applicable to the sale of Shares by the Holder);

 

(d) advise the Holder, promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of the registration statement or of the initiation of any
proceeding for that purpose; and it will promptly use its commercially
reasonable best efforts to prevent the issuance of any stop order or to obtain
its withdrawal at the earliest possible moment if such stop order should be
issued; and

 

(e) with a view to making available to the Holder the benefits of Rule 144 and
any other rule or regulation of the SEC that may at any time permit the Holder
to sell Shares to the public without registration, the Parent covenants and
agrees to use its commercially reasonable best efforts to: (i) make and keep
public information available, as those terms are understood and defined in Rule
144, until the earlier of (A) such date as all of the Shares qualify to be
resold pursuant to Rule 144 within any 90 day period without restriction or any
other rule of similar effect or (B) such date as all of the Shares shall have
been resold; (ii) file with the SEC in a timely manner all reports and other
documents required of the Parent under the Securities Act and under the Exchange
Act; and (iii) furnish to the Investor upon request, as long as the Investor
owns any Shares, (A) a written statement by the Parent as to whether it has
complied with the reporting requirements of the Securities Act and the Exchange
Act, (B) a copy of the Parent’s most recent Annual Report on Form 10-K or
Quarterly Report on Form 10-Q, and (C) such other information as may be
reasonably requested in order to avail the Investor of any rule or regulation of
the SEC that permits the selling of any such Shares without registration.

 



16

 

 

7.4 Underwriting Status. The Parent and Borrower understand that the Investor
disclaims being an underwriter, but acknowledge that a determination by the SEC
that the Investor is deemed an underwriter shall not relieve the Parent and
Borrower of any obligations it has pursuant to this Article VII.

 

7.5 Registration Indemnification. For the purposes of this Article VII:

 

(a) the Borrower agrees to indemnify and hold harmless each Selling Shareholder
from and against any losses, claims, damages or liabilities to which such
Selling Shareholder may become subject (under the Securities Act or otherwise)
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon (i) any untrue
statement of a material fact contained in the Registration Statement, (ii) any
inaccuracy in the representations and warranties of the Borrower or Parent
contained in this Note or the failure of the Borrower or Parent to perform its
obligations hereunder or (iii) any failure by the Parent to fulfill any
undertaking included in the Registration Statement, and the Borrower will
reimburse such Selling Shareholder for any reasonable legal expense or other
actual accountable out-of-pocket expenses reasonably incurred in investigating,
defending or preparing to defend any such action, proceeding or claim; provided,
however, that the Borrower shall not be liable in any such case to the extent
that such loss, claim, damage or liability arises out of, or is based upon, an
untrue statement made in such Registration Statement in reliance upon and in
conformity with written information furnished to the Borrower or Parent by or on
behalf of such Selling Shareholder specifically for use in preparation of the
Registration Statement or the failure of such Selling Shareholder to comply with
its covenants and agreements contained herein or any statement or omission in
any prospectus that is corrected in any subsequent prospectus that was delivered
to the Selling Shareholder prior to the pertinent sale or sales by the Selling
Shareholder.

 

(b) Holder agrees to indemnify and hold harmless the Parent and Company
Subsidiaries (and each person, if any, who controls the Parent or Company
Subsidiaries within the meaning of Section 15 of the Securities Act, each
officer of the Parent who signs the Registration Statement and each director of
the Parent and Company Subsidiaries) from and against any losses, claims,
damages or liabilities to which the Parent or Company Subsidiaries (or any such
officer, director or controlling person) may become subject (under the
Securities Act or otherwise), insofar as such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) arise out of, or are
based upon, (i) any failure by Holder to comply with the covenants and
agreements contained herein or (ii) any untrue statement of a material fact
contained in the Registration Statement if, and only if, such untrue statement
was made in reliance upon and in conformity with written information furnished
by or on behalf of the Holder specifically for use (and identified as such) in
preparation of the Registration Statement, and the Investor will reimburse the
Parent or Company Subsidiary (or such officer, director or controlling person,
as the case may be), for any reasonable legal expense or other reasonable actual
accountable out-of-pocket expenses reasonably incurred in investigating,
defending or preparing to defend any such action, proceeding or claim. The
obligation to indemnify shall be limited to the net amount of the proceeds
received by the Holder from the sale of the Common Shares pursuant to the
Registration Statement.

 



17

 

 

(c) Promptly after receipt by any indemnified person of a notice of a claim or
the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Article VII, such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action, but the omission to so notify the indemnifying
party will not relieve it from any liability which it may have to any
indemnified party under this Article VII (except to the extent that such
omission materially and adversely affects the indemnifying party’s ability to
defend such action) or from any liability otherwise than under this Article VII.
Subject to the provisions hereinafter stated, in case any such action shall be
brought against an indemnified person, the indemnifying person shall be entitled
to participate therein, and, to the extent that it shall elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, shall be entitled to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified person. After notice
from the indemnifying person to such indemnified person of its election to
assume the defense thereof (unless it has failed to assume the defense thereof
and appoint counsel reasonably satisfactory to the indemnified party), such
indemnifying person shall not be liable to such indemnified person for any legal
expenses subsequently incurred by such indemnified person in connection with the
defense thereof; provided, however, that if there exists or shall exist a
conflict of interest that would make it inappropriate, in the reasonable opinion
of counsel to the indemnified person, for the same counsel to represent both the
indemnified person and such indemnifying person or any affiliate or associate
thereof, the indemnified person shall be entitled to retain its own counsel (who
shall not be the same as the opining counsel) at the expense of such
indemnifying person; provided, however, that no indemnifying person shall be
responsible for the fees and expenses of more than one separate counsel
(together with appropriate local counsel) for all indemnified parties. In no
event shall any indemnifying person be liable in respect of any amounts paid in
settlement of any action unless the indemnifying person shall have approved the
terms of such settlement; provided that such consent shall not be unreasonably
withheld. No indemnifying person shall, without the prior written consent of the
indemnified person, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified person is or could reasonably
have been a party and indemnification could have been sought hereunder by such
indemnified person, unless such settlement includes an unconditional release of
such indemnified person from all liability on claims that are the subject matter
of such proceeding.

 



18

 

 

(d) If the indemnification provided for in this Article VII is unavailable to or
insufficient to hold harmless an indemnified party in respect of any losses,
claims, damages or liabilities (or actions or proceedings in respect thereof)
referred to therein, then each indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative fault of the Parent and Company Subsidiaries
on the one hand and the Holder on the other in connection with the statements or
omissions or other matters which resulted in such losses, claims, damages or
liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault shall be determined by reference
to, among other things, in the case of an untrue statement, whether the untrue
statement relates to information supplied by the Parent and Company Subsidiaries
on the one hand or the Investor on the other and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement. Borrower and the Holder agree that it would not be just and
equitable if contribution pursuant to this subsection were determined by pro
rata allocation or by any other method of allocation which does not take into
account the equitable considerations referred to above in this subsection. The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this subsection shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
subsection, Holder shall not be required to contribute any amount in excess of
the amount by which the net amount received by the Holder from the sale of the
Shares to which such loss relates exceeds the amount of any damages which the
Holder has otherwise been required to pay to the Parent or Company Subsidiaries
by reason of such untrue statement. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

7.6 Sophistication and Allocation. Borrower and the Holder by its acceptance of
this Note, hereby acknowledge that they are sophisticated business persons who
were represented by counsel during the negotiations regarding the provisions
hereof including, without limitation, the provisions of this Article VII, and
are fully informed regarding said provisions. They further acknowledge that the
provisions of this Article VII fairly allocate the risks in light of the ability
of the parties to investigate the Parent and Company Subsidiaries and their
business in order to assure that adequate disclosure is made in the Registration
Statement as required by the Securities Act and the Exchange Act.

 

7.7 Additional Information. Parent may request the Holder to furnish the Parent
with such information with respect to the Holder and the Holder’s proposed
distribution of securities being purchased hereunder pursuant to the Parent’s
Registration Statement, as applicable, as the Parent may from time to time
reasonably request in writing or as shall be required by law or by the SEC in
connection therewith, and the Holder agrees to furnish the Parent with such
information as a condition to the inclusion of any of the Holder’s Securities in
such Parent Registration Statement.

 



19

 

 

7.8 Survival. The obligations under this Article VII shall survive completion of
any offering of Shares in such Registration Statement for a period of two years
from the effective date of the Registration Statement. No indemnifying party, in
the defense of any such claim or litigation, shall, except with the consent of
each indemnified party, consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.

 

 

ARTICLE VIII

 

MISCELLANEOUS

 

8.1 Failure or Indulgence Not Waiver; Borrower Waiver. No failure or delay on
the part of the Holder hereof in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege. All rights and
remedies existing hereunder are cumulative to, and not exclusive of, any rights
or remedies otherwise available. Moreover, Borrower waives presentment for
payment, protest and notice of protest and nonpayment of this Note.

 

8.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder, other than any notice required
pursuant to Section 2.4(c), which notice must be in compliance with the terms of
the Escrow Agreement, shall be in writing and, unless otherwise specified
herein, shall be (i) personally served, (ii) deposited in the mail, registered
or certified, return receipt requested, postage prepaid, (iii) delivered by
reputable air courier service with charges prepaid, or (iv) transmitted by hand
delivery, telegram, or facsimile, addressed as set forth below or to such other
address as such party shall have specified most recently by written notice. Any
notice or other communication required or permitted to be given hereunder shall
be deemed effective (a) upon hand delivery or delivery by facsimile, with
accurate confirmation generated by the transmitting facsimile machine, at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the first business
day following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be: (i) if to the
Borrower to the address and facsimile number set forth on the front page of this
Note, Attn: CEO, and (ii) if to the Holder, to the name, address and facsimile
number set forth on the front page of this Note.

 

8.3 Amendment Provision. The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.

 



20

 

 

8.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns. Other than as set forth in Section 1.5 above, the
Borrower may not assign its rights and obligations under this Note. Holder may
not assign its rights and obligations under this Note without the prior written
consent of the Borrower, which Borrower is entitled to withhold for any reason
in its sole and absolute discretion.

 

8.5 Cost of Collection. If default is made in the payment of this Note, Borrower
shall pay the Holder hereof reasonable costs of collection, including reasonable
attorneys’ fees.

 

8.6 Governing Law. This Note is payable at the offices of Borrower in California
and shall be governed by and construed in accordance with the laws of the State
of California without regard to conflicts of laws principles that would result
in the application of the substantive laws of another jurisdiction. Any action
brought by either party against the other concerning the transactions
contemplated by this Note must be brought only in the civil or state courts of
California or in the federal courts located in California, County of Los
Angeles. Both parties and the individual signing this Note on behalf of the
Borrower agree to submit to the jurisdiction of such courts. The prevailing
party shall be entitled to recover from the other party its reasonable
attorney's fees and costs. In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or unenforceability of any other provision of this
Note. Nothing contained herein shall be deemed or operate to preclude the Holder
from bringing suit or taking other legal action against the Borrower in any
other jurisdiction to collect on the Borrower's obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other decision in favor of the Holder.

 

8.7 Maximum Payments. Notwithstanding any provision to the contrary contained in
this Note or any instrument or agreement executed by Borrower evidencing, having
reference to or securing this Note, it is expressly provided that in no case or
event shall the aggregate of any amounts accrued or paid pursuant to this Note
which under applicable laws are or may be deemed to constitute interest ever
exceed the maximum nonusurious interest rate permitted by applicable California
or federal laws, whichever permit the higher rate. In this connection, Borrower
and Holder stipulate and agree that it is their common and overriding intent to
contract in strict compliance with applicable usury laws. In furtherance
thereof, none of the terms of this Note shall ever be construed to create a
contract to pay, as consideration for the use, forbearance or detention of
money, interest at a rate in excess of the maximum rate permitted by applicable
laws. Borrower shall never be liable for interest in excess of the maximum rate
permitted by applicable laws. If, for any reason whatever, such interest paid or
received during the full term of the applicable indebtedness produces a rate
which exceeds the maximum rate permitted by applicable laws, Holder shall credit
against the principal of such indebtedness (or, if such indebtedness shall have
been paid in full, shall refund to the payor of such interest) such portion of
said interest as shall be necessary to cause the interest paid to produce a rate
equal to the maximum rate permitted by applicable laws. All sums paid or agreed
to be paid to Holder for the use, forbearance or detention of money shall, to
the extent required to avoid or minimize usury and to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
term of the applicable indebtedness so that the interest rate thereon does not
exceed the maximum nonusurious interest rate permitted by applicable California
or federal laws, whichever permit the higher rate. In the event such interest
(whether designated as interest, service charges, points, or otherwise) does
exceed the maximum legal rate, it shall be (a) canceled automatically to the
extent that such interest exceeds the maximum legal rate; (b) if already paid,
at the option of Holder, either be rebated to Borrower or credited on the
principal amount of the Note; or if the Note has been prepaid in full, then such
excess shall be rebated to Borrower. The provisions of this section shall
control all agreements, whether now or hereafter existing and whether written or
oral, between Borrower and Holder.

 



21

 

 

8.8 Non-Business Days. Whenever any payment or any action to be made shall be
due on a Saturday, Sunday or a public holiday under the laws of the State of
California, such payment may be due or action shall be required on the next
succeeding business day and, for such payment, such next succeeding day shall be
included in the calculation of the amount of accrued interest payable on such
date.

 

8.9 Redemption. This Note may not be redeemed or called without the consent of
the Holder except as described in this Note.

 

8.10 Expenses. Borrower and Holder shall each pay their respective legal and
other fees and expenses associated with all aspects of the transaction
contemplated by this Note; provided, however, that Borrower shall reimburse, or
cause Parent to reimburse, Holder for its legal fees and expenses in connection
with the transactions contemplated hereby up to $50,000. Such reimbursement
shall be payable upon maturity of this Note.

 

8.11 Judicial Reference. Borrower, and, by its acceptance of this Note, Holder,
acknowledge and agree that any controversy or claim arising out of or relating
to this Note and all other documents contemplated hereby and thereby, or breach
hereof or thereof, shall be resolved by a referee appointed by the Superior
Court for the County of Los Angeles, California (“Superior Court”) in accordance
with the provisions of Section 638 et seq. of the California Code of Civil
Procedure. In this regard, Borrower and Holder agree that in the event they are
unable agree upon a resolution to any such controversy or claim, either party
shall have the right to serve a written demand for judicial reference of such
claim or controversy on the other party. The two parties shall then negotiate in
good faith for a mutually acceptable referee. In the event that parties have not
agreed upon a referee within ten (10) business days after written demand for
such reference has been made, each party shall submit to the Superior Court the
names of up to three nominees for appointment as referee, in accordance with the
provisions of Section 640 of the California Code of Civil Procedure. The
referee, once agreed upon by the parties or appointed by the Superior Court,
shall have full and complete authority to hear and determine any and all of the
issues in an action or proceeding, whether of fact or of law, and to report a
statement of decision. In connection with such reference procedure, the parties
shall have all rights and powers afforded to a civil litigant in the Superior
Court, including the ability to conduct full discovery and obtain responses
under oath. The referee shall be governed by the rules of civil procedure for
actions filed in California superior courts as set forth in the California Code
of Civil Procedure, except to the extent the parties stipulate the referee may
deviate therefrom. The parties shall evenly divide the cost of the referee’s
fees. The referee shall have the power, as part of any award, to include these
fees as an element of recovery. The decision of the referee upon the whole issue
shall stand as the decision of the Superior Court, and upon the filing of the
statement of decision with the clerk of the Superior Court, judgment may be
entered thereon in the same manner as if the action had been tried by the
Superior Court. Notwithstanding the rights to appeal set forth in Section 645 of
the California Code of Civil Procedure, the parties agree that the referee’s
award shall be considered final, and not subject to appeal or collateral attack.

 



22

 

 

[remainder of page intentionally left blank; signature page follows]

 

 

 

 

 

 

 

 

 



23

 

 

IN WITNESS WHEREOF, the parties have caused this Note to be signed in their
respective name by a duly authorized officer as of the 6th day of November,
2013.

 

“Borrower”

Eos Global Petro, Inc.

 

 

By: /s/ Nikolas Konstant

Name: Nikolas Konstant

Title: CEO and CFO



“Holder”

LowCal Industries, LLC

 

 

By: /s/ Shlomo Lowy

Name: Kinderlach Ltd Co

Title: Managing Member

 



24

 

 




EXHIBIT A

 

PLEDGE AND SECURITY AGREEMENT

 

THIS PLEDGE AND SECURITY AGREEMENT (as amended, modified or otherwise
supplemented from time to time, the “Security Agreement”), is entered into as of
December 20, 2013, by Eos Global Petro, Inc., a Delaware Corporation (the
“Company”) and LowCal Industries, LLC, a Wyoming limited liability company (the
“Secured Party”), and any subsequent holder(s) of the Note (as defined below)
assigned in accordance with terms of the Note.

 

RECITALS

 

WHEREAS, pursuant to that certain Second Amendment to the LowCal Agreements,
dated as of November 6, 2013 (the “Second Amendment”), the Company and Secured
Party have agreed to amend and restate the terms of a certain promissory note to
increase the aggregate principal amount of such note to $5,000,000, as is
further set forth in the Second Amended and Restated Loan Agreement and Secured
Promissory Note between the Company and Secured Party, also dated as of November
6, 2013 (the “Note”);

 

WHEREAS, the Company is a wholly-owned subsidiary of Eos Petro, Inc., a Nevada
corporation (the “Parent”);

 

WHEREAS, the Parent has one other wholly-owned subsidiary, Eos Petro Australia
Pty Ltd., an Australian company (“Eos Australia”);

 

WHEREAS, the Company has two subsidiaries, Plethora Energy, Inc., a Delaware
corporation wholly-owned by the Company (“Plethora Energy”) and EOS Atlantic Oil
& Gas Ltd., a Ghanaian company incorporated under the Companies Code, 1963 (Act
179), which is 90% owned by the Company and 10% owned by a Ghanaian-based third
party consultant (“Eos Atlantic,” and together with Eos Australia and Plethora
Energy, the “Subsidiaries,” or individually, each a “Subsidiary”);

 

WHEREAS, pursuant to the Note, the Company has agreed to enter into this
Security Agreement and to grant to the Secured Party a first priority lien and
security interest in all of its collateral (the “Collateral”), subject to the
terms and conditions set forth below;

 

WHEREAS, the Parent has previously executed a downstream guaranty dated February
8, 2013 covering the Obligation in favor of the Secured Party (the “Parent
Guaranty”);

 

WHEREAS, each Subsidiary shall execute and deliver to the Secured Party an
upstream guaranty, in substantially the form attached hereto as Exhibit A
(collectively, the “Upstream Guarantees”) by the Closing Date, as defined in the
Note;

 

WHEREAS, the Company has already granted to the Secured Party a lien on,
assignment of and security interest in and to certain of its oil and gas
Collateral, as such term is defined below, pursuant to a Mortgage, Assignment of
Production, Security Agreement and Financing Statement dated February 8 2013, as
amended on April 23, 2013 (the “Assignment”); and

 

WHEREAS, capitalized terms, unless otherwise defined herein, shall have the
meanings assigned to them in the Note.

 



 

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Secured Party agree as follows:

 

1.                  Definitions. All terms used herein which are not defined in
the Note and which are otherwise defined in Article 1 or Article 9 of the UCC
(as defined below) shall have the meanings given therein unless otherwise
defined below in this Security Agreement. All references to the plural herein
shall also mean the singular and to the singular shall also mean the plural. All
references to the Secured Party and the Company, Parent and the Subsidiaries
pursuant to the definitions set forth in the recitals hereto, or to any other
Person herein, shall include their respective heirs, executors, administrators,
personal representatives, successors and permitted assigns. In addition to those
capitalized terms defined elsewhere in this Security Agreement, the following
terms shall have the following meanings:

 

1.1              “Accounts” shall have such meaning as such term is defined in
Article 9 of the UCC.

 

1.2              “Chattel Paper” (including Electronic Chattel Paper and
Tangible Chattel Paper), each of which terms shall have such meaning as such
term is defined in Article 9 of the UCC.

 

1.3              “Commercial Tort Claims” shall have such meaning as such term
is defined in Article 9 of the UCC.

 

1.4              “Contracts” shall mean all contracts and other agreements any
Company and any other Person, as the same may from time to time be amended,
supplemented or otherwise modified, including, without limitation, (a) all
rights of any Company to receive moneys due and to become due to it thereunder
or in connection therewith, (b) all rights of any Company to damages arising out
of, or for, breach or default in respect thereof and (c) all rights of any
Company to perform and to exercise all remedies thereunder.

 

1.5              “Copyrights” shall mean all of the following: (a) all
copyrights, works protectable by copyright, copyright registrations, and
copyright applications of any Company, if any; (b) all renewals, extensions, and
modifications thereof; (c) all income, royalties, damages, profits, and payments
relating to or payable under any of the foregoing; (d) the right to sue for
past, present, or future infringements of any of the foregoing; (e) all other
rights and benefits relating to any of the foregoing throughout the world; and
(f) all goodwill associated with and symbolized by any of the foregoing; in each
case, whether now owned or hereafter acquired by any Company.

 



2

 

 

1.6              “Copyright License” shall mean any agreement, written or oral,
providing for a grant to any Company of any right in any Copyright.

 

1.7              “Documents” shall have such meaning as such term is defined in
Article 9 of the UCC. “Deposit Accounts” shall have such meaning as such term is
defined in Article 9 of the UCC.

 

1.8              “Eos Atlantic Guaranty” shall mean that certain Upstream
Guaranty of Payment by Eos Atlantic in favor of the Secured Party.

 

1.9              “Eos Australia Guaranty” shall mean that certain Upstream
Guaranty of Payment by Eos Australia in favor of the Secured Party.

 

1.10          “Equipment” shall have such meaning as such term is defined in
Article 9 of the UCC.

 

1.11          “General Intangibles” shall have such meaning as such term is
defined in Article 9 of the UCC.

 

1.12          “Governmental Authority” shall mean any nation or government, any
state or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

1.13          “Instruments” shall have such meaning as such term is defined in
Article 9 of the UCC.

 

1.14          “Inventory” shall have such meaning as such term is defined in
Article 9 of the UCC.

 

1.15          “Investment Property” (including Financial Assets, Securities
Entitlements, Securities Accounts, Commodity Accounts, and Commodity Contracts),
each of which terms shall have such meaning, as such term is defined in Article
9 of the UCC, and shall include the Shares;

 

1.16          “Letter-of-Credit Rights” shall have such meaning as such term is
defined in Article 9 of the UCC.

 

1.17          “Miscellaneous Collateral” shall mean, to the extent not otherwise
included in the Collateral, all other personal property of any Company of any
kind or character, whether tangible or intangible and all interest of every kind
and description, including any such property held or possessed by any Company in
or on any real property or improvements to real property, including, without
limitation, all fee ownership and/or leasehold interests (to the extent not
prohibited by or requiring consent under any Company's leases) in real property
or improvements thereto.

 

1.18          “Patents” shall mean all of the following: (a) all registered and
unregistered patents, patent applications, and patentable inventions of any
Company, if any, and all of the inventions and improvements described and
claimed therein; (b) all continuations, divisions, renewals, extensions,
modifications, substitutions, continuations-in-part, or reissues of any of the
foregoing; (c) all income, royalties, profits, damages, awards, and payments
relating to or payable under any of the foregoing; (d) the right to sue for
past, present, and future infringements of any of the foregoing; (e) all other
rights and benefits relating to any of the foregoing throughout the world; (f)
all goodwill associated with any of the foregoing; in each case, whether now
owned or hereafter acquired by any Company.

 



3

 

 

1.19          “Patent License” shall mean all agreements, whether written or
oral, providing for the grant to any Company of any right to manufacture, use or
sell any invention covered by a Patent.

 

1.20          “Payment Intangibles” shall have such meaning as such term is
defined in Article 9 of the UCC.

 

1.21          “Person” shall mean an individual, partnership, corporation,
limited liability company, limited liability partnership, business trust, joint
stock company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.

 

1.22          “Plethora Energy Guaranty” shall mean that certain Upstream
Guaranty of Payment by Plethora Energy in favor of the Secured Party.

 

1.23          “Proceeds” shall have such meaning as such term is defined in
Article 9 of the UCC.

 

1.24          “Records” shall mean all of any Company's present and future books
of account of every kind or nature, purchase and sale agreements, customer
lists, marketing information, price lists, operating records, vendor and
supplier price lists, sales literature, computer programs, print outs, computer
data, Software, invoices, ledger cards, bills of lading and other shipping
evidence, statements, correspondence, memoranda, credit files and other data
relating to the Collateral or any Company account, together with the tapes,
disks, diskettes and other data and software storage media and devices, file
cabinets or containers in or on which the foregoing are stored (including any
rights of any Company with respect to the foregoing maintained with or by any
other Person).

 

1.25          “Software” shall have such meaning, as such term is defined in
Article 9 of the UCC.

 

1.26          “Supporting Obligations” shall have such meaning as such term is
defined in Article 9 of the UCC.

 

1.27          “Trademarks” shall mean all of the following: (a) all of any
Company’s owned trademarks, trade names, mask words, corporate names, business
names, fictitious business names, trade styles, service marks, logos, other
business identifiers, prints and labels on which any of the foregoing have
appeared or appear, all registrations and recordings thereof, and all
applications in connection therewith including registrations, recordings, and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state thereof or any other country or
any political subdivision thereof; (b) all reissues, extensions and renewals
thereof; (c) all income, royalties, damages, and payments now or hereafter
relating to or payable under any of the foregoing including damages or payments
for past or future infringements of any of the foregoing; (d) the right to sue
for past, present and future infringements of any of the foregoing; (e) all
rights corresponding to any of the foregoing throughout the world; and (f) all
goodwill associated with and symbolized by any of the foregoing; in each case,
whether now owned or hereafter acquired by any Company.

 



4

 

 

1.28          “Trademark License” shall mean all agreements, whether written or
oral, providing for the grant to any Company of any right to use any Trademark.

 

1.29          “Transaction Documents” shall mean this Security Agreement, the
Second Amendment, the Note, the Parent Guaranty, all Upstream Guarantees, the
Lock-Up/Leak-Out Agreement, dated November 6, 2013, the Common Stock Purchase
Agreement, dated November 6, 2013, the Assignment, and any other documents
contemplated hereby and thereby.

 

1.30          “UCC” means the Uniform Commercial Code as in effect in the State
of California; provided, however, that if by mandatory provisions of law, the
perfection or effect of perfection or non-perfection of the security interest in
any Collateral to which this Financing Statement relates is governed by the
Uniform Commercial Code as in effect on or after the date hereof in any other
jurisdiction, UCC means the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or the effect of perfection or non-perfection.

 

2.                  Pledge of Collateral and Delivery of Pledged Collateral.

 

2.1              The Company hereby pledges and assigns to the Secured Party and
grants to the Secured Party, for the benefit of itself, a continuing lien and
security interest in all of the Collateral described in Section 3 below, whether
now owned or hereafter acquired, whether or not now or at any time hereafter in
the possession, custody or control of the Secured Party or its agents, whether
or not held for safekeeping, in a safe deposit box, or otherwise, to secure
prompt payment and full performance of the obligations described in Section 4
below (all such obligations, collectively the “Obligations”). The pledge of the
Collateral pursuant to this Security Agreement creates a valid and perfected
first priority security interest in the Collateral securing the Obligations.

 

2.2              The Company shall, at its expense, execute, file, record and
deliver to the Secured Party (in such manner and form as the Secured Party shall
reasonably require) any financing statements and any other documents, necessary
or appropriate to preserve, perfect, validate or protect the security interest
granted to the Secured Party hereunder against the claims of third parties, and
shall cooperate with the Secured Party to cause the same to be duly filed in all
places necessary to perfect the security interest of the Secured Party in the
Collateral. This shall include (a) all financing statements, (b) all carbon,
photographic or other reproductions of financing statements or this Security
Agreement (which shall be sufficient as a financing statement hereunder), (c)
all endorsements to title to any vehicles or other Collateral as may be required
in order to perfect the security interest therein, and (d) all specific
assignments or other papers that may be necessary, or that the Secured Party may
reasonably request, in order to create, preserve, perfect or validate any
security interest or to enable the Secured Party to exercise and enforce its
rights hereunder with respect to any of the Collateral. In the event that any
recording or re-filing thereof (or filing of any statements of continuation or
assignment of any financing statement) is required to protect and preserve such
security interest, the Company, at its own cost and expense, shall cause the
same to be re-recorded and/or re-filed at the time and in the manner requested
by the Secured Party. The Company hereby authorizes the Secured Party to file or
re-file any financing statements, continuation statements, and/or amended
statements with respect to the security interest granted pursuant to this
Security Agreement which at any time may be required or appropriate, although
the same may have been executed only by Secured Party, and to execute such
financing statement on behalf of the Company. In addition, in the event and to
the extent that any of Collateral consists of or is represented by stock
certificates, instruments or other evidences of ownership such as would require
physical possession of same in order to perfect the security interest therein or
have “control” (within the meaning of the UCC) thereof, the Company will
promptly, at its expense, deliver same to the Secured Party, with any necessary
endorsements thereon or powers annexed thereto. Secured Party has the right, at
any time, after the occurrence and during the continuance of an Event of Default
(as defined herein) in its sole discretion, to transfer to or to register in the
name Secured Party or any of its nominees any or all of the Collateral.

 



5

 

 

3.                  Collateral. The collateral consists of the following
(collectively, the “Collateral”):

 

3.1              A first priority security interest in all of the Company’s
interest in and to certain oil & gas leases in Edwards County, Illinois (the
“Oil Leases”), including but not limited to personal property or fixtures, all
proceeds and products thereof, and all supporting obligations ancillary to or
arising in any way in connection therewith, as more fully set forth in the
existing fully executed, filed and recorded Assignment;

 

3.2              all Accounts;

 

3.3              all Chattel Paper (including Electronic Chattel Paper and
Tangible Chattel Paper);

 

3.4              all Contracts;

 

3.5              all Deposit Accounts;

 

3.6              all General Intangibles and Commercial Tort Claims;

 

3.7              all Instruments;

 

3.8              all Goods and all Inventory;

 

3.9              all Investment Property (including Financial Assets, Securities
Entitlements, Securities Accounts, Commodity Accounts, and Commodity Contracts),
including the Shares and all Defeasance Collateral;

 



6

 

 

3.10          all Equipment;

 

3.11          all Letter-of-Credit Rights;

 

3.12          all Miscellaneous Collateral;

 

3.13          all Records;

 

3.14          all Documents;

 

3.15          all Copyrights and Copyright Licenses;

 

3.16          all Patents and Patent Licenses;

 

3.17          all Payment Intangibles;

 

3.18          all Software in whatever form;

 

3.19          all Supporting Obligations;

 

3.20          all Trademarks and Trademark Licenses; and

 

3.21          to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing, including but not limited to the following:

 

3.21.1    Subject to the conditions set forth in Section 2.4 of the Note, a
first priority position or call right from any ACES reimbursement funds or other
proceeds Parent, Company or any of their respective Subsidiaries may receive at
any time pursuant to the Second Amended and Restated Cook Inlet Participation
Agreement dated October 17, 2013 (“Participation Agreement”) between Parent,
Buccaneer Alaska, LLC and Buccaneer Alaska Operations, LLC, which shall be
further evidenced by the Irrevocable Payment Instruction Agreement in
substantially the form attached hereto as Exhibit B, which the Company and
Secured Party will cause to be executed on or before the Closing Date (as
defined in the Note).

 

3.21.2    Subject to the conditions set forth in Section 2.4 of the Note, a
first priority position or call right on any draw-downs by the Company, Parent
or any of their respective Subsidiaries on the first $20,000,000 in an Equity
Line of Credit from Global Emerging Markets (“GEM”) evidenced in the Common
Stock Purchase Agreement dated July 11, 2013 between GEM and Parent; and

 

3.21.3    From and after November 6, 2013, Parent, the Company and the
Subsidiaries shall be entitled to receive all proceeds from any kind of
transaction, including but not limited to the sale of debt, stock or other
equity, a joint venture, or sale-and-leaseback, pursuant to which Parent,
Company and the Subsidiaries receive an aggregate of Ten Million and 00/100
Dollars ($10,000,000.00) or more in financing. Thereafter, commencing on the
date that Parent, Company and the Subsidiaries have received an aggregate of Ten
Million and 00/100 Dollars ($10,000,000.00) pursuant to the foregoing sentence,
and subject to the conditions set forth in Section 2.4 of the Note, Secured
Party shall have the following first priority refinancing right for an amount
equal to the then-outstanding principal balance of and accrued interest on the
Note from any proceeds Parent, the Company or a Subsidiary receives from any
kind transaction, including but not limited to the sale of debt, stock or other
equity, a joint venture, or sale-and-leaseback (such proceeds, “Financing
Funds”) until such time as the Note has been repaid in full: (i) for any
Financing Funds obtained pursuant to a pure debt transaction not involving any
equity, all such Financing Funds must be immediately offered as prepayment for
the Note; and (ii) for all other Financing Funds obtained pursuant to any other
kind of debt transaction, such Financing Funds must be immediately offered as
prepayment for the Note if, and only if, the aggregate amount of Financing Funds
received in such transaction equal or exceed Two Million Five Hundred Thousand
and 00/100 Dollars ($2,500,000.00).

 



7

 

 

4.                  Obligations. The Obligations secured under this Security
Agreement are (i) the obligations of the Company under this Security Agreement;
(ii) the obligations of the Company and Parent under the Note; (iii) the
obligations of Eos Australia arising under the Eos Australia Guaranty; (iv) the
obligations of Plethora Energy arising under the Plethora Energy Guaranty; (v)
the obligations of Eos Atlantic arising under the Eos Atlantic Guaranty; and
(vi) the obligations of the Company, the Parent, and each Subsidiary under the
Second Amendment, the Note and the other Transaction Documents, including the
Parent Guaranty, the Upstream Guarantees, the Assignment, and all extensions,
amendments, modifications and renewals of any of the foregoing.

 

5.                  Covenants of the Companies. Until the Obligations are
indefeasibly paid in full, the Company agrees to:

 

5.1              Promptly pay any and all taxes, assessments and governmental
charges upon the Collateral prior to the date that penalties may attach thereto
or same become a lien on any of the Collateral, except to the extent that such
taxes, assessments and charges shall be contested by the Company in good faith
and through appropriate proceedings;

 

5.2              Not sell, exchange, assign, encumber, or otherwise dispose of
or transfer any Collateral, or any right or interest therein, except as
permitted by Section 10;

 

5.3              Appear in and defend, at the Company’s own expense, any action
or proceeding which may affect the Company’s title to or the Secured Party’s
interest in the Collateral;

 

5.4              Procure or execute and deliver, from time to time, in form and
substance satisfactory to the Secured Party in its discretion reasonably
exercised, any stock powers, bond powers, endorsements, assignments, financing
statements, estoppel certificates, control agreements or other writings
reasonably deemed necessary or appropriate by the Secured Party to perfect,
maintain or protect the Secured Party’s security interest in the Collateral and
the priority thereof, and take such other action and deliver such other
documents, instruments and agreements pertaining to the Collateral as the
Secured Party may request to effectuate the intent of this Security Agreement;
and

 

5.5              Provide the Secured Party with such other information
pertaining to the Collateral as the Secured Party may reasonably request from
time to time in order to preserve and protect the security interest provided for
herein and to enforce the provisions of this Security Agreement.

 



8

 

 

6.                  Representations and Warranties of the Companies. The Company
hereby represents and warrants as follows:

 

6.1              Neither the execution nor the delivery of this Security
Agreement, nor the consummation of the transactions herein contemplated, nor
compliance with the provisions hereof, will violate any law or regulation, or
any order or decree of any court or Governmental Authority, or will conflict
with, or result in the breach of, or constitute a default under, any indenture,
mortgage, deed of trust, agreement or other instrument to which the Company is a
party or by which the Company may be bound, or result in the creation or
imposition of any lien, claim or encumbrance upon any property of the Company.

 

6.2              The Company has the power to execute, deliver and perform the
provisions of this Security Agreement and all instruments and documents
delivered or to be delivered pursuant hereto, and has taken or caused to be
taken all necessary or appropriate actions to authorize the execution, delivery
and performance of this Security Agreement and all such instruments and
documents.

 

6.3              The Company is the legal and equitable owner of its respective
Collateral, subject to the interest therein granted to the Secured Party. Except
as set forth on Schedule I attached hereto, the ownership by the Company of the
Collateral is free and clear of all security interests, liens, claims and
encumbrances of every kind and nature, except for security deposits, statutory
liens securing obligations that are not yet due or delinquent, bankers’ liens
and other immaterial encumbrances not securing indebtedness for borrowed money.

 

6.4              No material default exists, and no event which with notice or
the passage of time or both, would constitute a default under the Collateral by
any party thereto, and there are no material offsets, claims or defenses against
the obligations evidenced by the Collateral.

 

6.5              The security interest in the Collateral constitutes a valid
and, upon delivery and filing of documents necessary to perfect the Secured
Party’s security interest in the Collateral, perfected security interest in the
Collateral securing the payment and performance of the Obligations, in each case
prior to all other liens and rights of others (except for permitted liens as
described in Section 6.3 above).

 

6.6              Except as set forth on Schedule II attached hereto, no
financing statement covering the Collateral is on file in any public office,
other than financing statements filed pursuant to this Security Agreement.

 

All representations and warranties of the Company contained herein shall survive
the closing of this Security Agreement until termination of this Security
Agreement under Section 11.

\



9

 

 

7.                  Authorized Action by Secured Party.

 

7.1              The Company hereby irrevocably appoints the Secured Party as
its attorney-in-fact to do (but the Secured Party shall not be obligated to and
shall not incur any liability to the Company or any third party for failure so
to do), upon an Event of Default and while such Event of Default is continuing,
any act which the Company is obligated by this Security Agreement to do, and to
exercise such rights and powers as the Company might exercise with respect to
the Collateral, including, without limitation, the right to:

 

7.1.1        collect by legal proceedings or otherwise and endorse, receive and
receipt for all payments, proceeds and other sums and property now or hereafter
payable on or in respect of proceeds and other sums and property now or
hereafter payable on or in respect of the Collateral, including dividends,
profits and interest payments;

 

7.1.2        receive, take, endorse, assign and deliver any and all checks,
drafts, documents and other negotiable and non-negotiable instruments and
chattel paper taken or received by the Secured Party in connection therewith;

 

7.1.3        settle, compromise, discharge, extend, compound, prosecute or
defend any action or proceeding with respect thereto; and

 

7.1.4        extend the time of payment of any or all thereof and to make any
allowance and other adjustments with reference thereto;

 

7.1.5        discharge any taxes, liens, security interests or other
encumbrances at any time placed thereon;

 

7.1.6        enter into any extension, reorganization, deposit, merger or
consolidation agreement or other agreement pertaining to the Collateral, and in
connection therewith may deposit or surrender control of the Collateral
thereunder, accept other property in exchange therefor, and do and perform such
acts and things as it may deem proper, and any money or property secured in
exchange therefor shall be applied to the Obligations or held by the Secured
Party pursuant to the provisions of the Transaction Documents;

 

7.1.7        protect and preserve the Collateral;

 

7.1.8        transfer the Collateral to its own or its nominee’s name; and

 

7.1.9        take any and all such other actions as shall be authorized in the
Transaction Documents.

 

7.2              All the foregoing powers authorized herein, being coupled with
an interest, are irrevocable so long as any Obligations are outstanding.

 

8.                  Default and Remedies.

 

8.1              Event of Default. The occurrence of any Event of Default under
and as defined in the Note shall constitute an Event of Default of this Security
Agreement (herein “Event of Default”).

 



10

 

 

8.2              Remedies upon Default. Upon the occurrence of any Event of
Default (giving effect to applicable cure periods) and while such Event of
Default is continuing, Secured Party may, at its option, without notice to or
demand on the Company, declare all Obligations immediately due and payable, and
Secured Party shall have all the default rights and remedies of a secured party
hereunder and under applicable law. Such rights shall include, without
limitation the following:

 

8.2.1        Without limiting Secured Party’s obligations under Article 9 of the
UCC, the right to have the Collateral, or any part thereof, transferred to
Secured Party’s own name or to the name of its nominee and/or to cause a
certificate or certificates representing the Collateral consisting investment
property to be issued in the name of, and to be delivered to and held by or for
the account of, the Secured Party, whereupon the Secured Party shall have all of
the rights, privileges, powers and remedies appurtenant to and arising from the
ownership of the Collateral; and

 

8.2.2        The right to sell, transfer, assign or deliver the Collateral or
any portion thereof, at public or private sale, as Secured Party may elect,
either for cash or on credit, without assumption of any credit risk thereof and
without demand or advertisement (unless otherwise required by law). In the event
of any sale hereunder, Secured Party shall apply the proceeds in the order set
forth below in Section 8.3 hereof. Secured Party may have resort to the
Collateral or any portion thereof with no requirement on the part of Secured
Party to proceed first against any other Person or property. The Secured Party
shall give the Company not less than twenty (20) days prior written notice of
the time and place of any sale or other intended disposition of any of the
Collateral, except any Collateral which is perishable or threatens to decline
speedily in value or is of a type customarily sold on a recognized market. The
Secured Party and the Company hereby agrees that such notice constitutes
“reasonable notification” within the meaning of Article 9 of the UCC.

 

8.3              Application of Sale Proceeds. Proceeds from the sale of the
Collateral or any part thereof and all sums received or collected by Secured
Party from or on account of any Collateral shall be applied by the Secured Party
in the following order:

 

8.3.1        First, to the payment of the costs and expenses incurred by the
Secured Party in connection with the collection, sale, transfer, preservation or
delivery of the Collateral;

 

8.3.2        Second, to the reasonable attorneys’ fees and expenses incurred by
the Secured Party with respect to the enforcement of its rights under this
Security Agreement;

 

8.3.3        Third, to the payment to the Secured Party of the amount then owing
and unpaid for principal, interest, and other sums and charges under the Note
(to be applied first to accrued interest and second to outstanding principal);

 

8.3.4        Fourth, to the payment to the Secured Party of the other amounts
then owing and unpaid under the other Transaction Documents; and

 



11

 

 

8.3.5        Fifth, to the payment of the surplus, if any, to the Company as
applicable, its successors and assigns, or to whomsoever may be lawfully
entitled to receive the same.

 

9.                  Continued Security Interest. The Company shall not sell,
transfer, license or otherwise dispose of the Collateral, or any part thereof or
any interest therein, except as otherwise provided in the Second Amendment or
the Note. If the Collateral, or any part thereof, is sold or otherwise disposed
of in violation of these provisions, the security interest of the Secured Party
shall continue in such Collateral or any part thereof (and in the Proceeds
thereof) notwithstanding such sale or other disposition, and the Company will
deliver any Proceeds thereof to the Secured Party to be, at the option of the
Secured Party, held as Collateral hereunder, and/or be applied to the
Obligations.

 

10.              Termination of Security Interests. Upon the indefeasible
payment in full of all Obligations (other than indemnity obligations as to which
no claim has theretofore been asserted), the security interest in the Collateral
shall terminate and all rights in the Collateral shall revert to the Company as
applicable. Upon any such termination of the security interests or release of
Collateral, the Secured Party will, at the Company’s expense, execute and
deliver to the Company such termination statements and other documents as the
Company shall reasonably request to evidence and give effect to the termination
of the security interests in or the release of such Collateral, as the case may
be.

 

11.              Cumulative Rights. The rights, powers and remedies of the
Secured Party under this Security Agreement shall be in addition to all rights,
powers and remedies given to the Secured Party under any statute or rule of law
or any other agreement (including the other Transaction Documents), all of which
rights, powers and remedies shall be cumulative and may be exercised
successively or concurrently.

 

12.              Waiver. Any forbearance, failure or delay by Secured Party in
exercising any right, power or remedy shall not preclude the further exercise
thereof, and every right, power or remedy of Secured Party shall continue in
full force and effect until such right, power or remedy is specifically waived
in a writing executed by Secured Party. The Company waives any right to require
Secured Party to proceed against any Person or to exhaust any Collateral or to
pursue any remedy in Secured Party’s power prior to pursuing such Company in
respect of the Obligations.

 

13.              Binding Upon Successors and Assigns; Joint and Several
Liability. All rights of the Secured Party under this Security Agreement shall
inure to the benefit of their successors and assigns, and all obligations of the
Company shall bind the representatives, executors, administrators, heirs,
successors and assigns of the Company. The Company may not assign this Security
Agreement. The Secured Party may assign this Security Agreement with the prior
written consent of the Company, and if assigned, the assignee shall be entitled,
upon notifying the Company, to the payment and performance of all of the
agreements of the Company hereunder and to all of the rights and remedies of
Secured Party hereunder. It is agreed that the liability of the Company
hereunder is independent of any other Guarantees or other obligations at any
time in effect with respect to the Obligations or any part thereof and that the
Company’s liability hereunder may be enforced regardless of the existence,
validity, enforcement or non-enforcement of any such other guarantees or other
obligations.

 



12

 

 

14.              Continuing Security Interest; Assignments. This Security
Agreement shall create a continuing security interest in the Collateral and
shall (i) remain in full force and effect until termination as provided herein,
(ii) be binding upon the Company, the Secured Party and their respective
successors and assigns, and (iii) inure, together with the rights, powers and
remedies of the Company and the Secured Party hereunder, to the benefit of the
Company, the Secured Party and their respective successors, transferees and
permitted assigns, as the case may be.

 

15.              Entire Agreement; Severability; Amendment. This Security
Agreement and each of the other Transaction Documents, taken together,
constitute and contain the entire agreement of the Company and Secured Party,
and supersede any and all prior agreements, negotiations, correspondence,
understandings and communications among the parties, whether written or oral,
respecting the subject matter hereof. If any of the provisions of this Security
Agreement shall be held invalid or unenforceable, this Security Agreement shall
be construed as if not containing those provisions and the rights and
obligations of the parties hereto shall be construed and enforced accordingly.
This Security Agreement may not be modified, altered or amended except by a
written agreement signed by the parties hereto.

 

16.              Headings. The captions or titles of the sections of this
Security Agreement are for convenience of reference only and shall not define or
limit the provisions hereof.

 

17.              Choice of Law. This Security Agreement shall (irrespective of
where it is executed, delivered and/or performed) be construed in accordance
with and governed by the laws of the State of California and, where applicable
and except as otherwise defined herein or by reference to the Second Amendment
or the Note, terms used herein shall have the meanings given them in the UCC.
Without limitation of Secured Party’s rights to commence an action against the
Company in any court having jurisdiction, the Company irrevocably and
unconditionally submits to the jurisdiction of the federal or state courts of
the State of California, as Secured Party may deem appropriate, in connection
with any legal action or proceeding arising out of or relating to this Security
Agreement, and the Company waives any objection relating to the basis for
personal or in rem jurisdiction or to venue which it may now or hereafter have
in any such suit, action or proceeding. The Company agrees that service of
process in any such proceeding may be made by mail addressed to it in accordance
with the notice provisions of Sections 8.2 of the Note. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Security Agreement or the transactions contemplated hereby.

 

18.              Attorneys’ Fees. If any attorney is engaged by Secured Party to
enforce or defend any provision of this Security Agreement, or as a consequence
of the occurrence of any Event of Default under this Security Agreement, with or
without the filing of any legal action or proceeding, and including, without
limitation, any fees and expenses incurred in any bankruptcy proceeding of the
Company, then the Company shall immediately pay to Secured Party, upon demand,
the amount of all attorneys’ fees and expenses and all costs incurred by Secured
Party in connection therewith, together with interest thereon from the date of
such demand until paid at the rate of interest applicable to the principal
balance of Note as specified therein.

 

19.              Specific Performance. Each of the parties acknowledge and agree
that other parties would be irreparably damaged if any of the provisions of this
Security Agreement are not performed in accordance with their specific terms and
that any breach of this Security Agreement could not be adequately compensated
in all cases by monetary damages alone. Accordingly, in addition to any other
right or remedy to which the parties may be entitled, at law or in equity, it
shall be entitled to enforce any provision of this Security Agreement by a
decree of specific performance and to temporary, preliminary and permanent
injunctive relief, without posting any bond or other undertaking.

 



13

 

 

20.              Notice. Any written notice, consent or other communication
provided for in this Security Agreement shall be given and deemed received as
provided in the Note.

 

21.              Counterparts. This Security Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall be deemed to constitute one instrument.

 

22.              Construction. Each of this Security Agreement and the other
Transaction Documents is the result of negotiations among, and has been reviewed
by, the Company, the Secured Party, and their respective counsel. Accordingly,
this Security Agreement and the other Transaction Documents shall be deemed to
be the product of all parties hereto, and no ambiguity shall be construed in
favor of or against the Company or the Secured Party.

 

23.              Controlling Instrument. In the event any provision of this
Security Agreement conflicts with any provision of the Note, the Note shall be
controlling.

 

 

[THIS SPACE LEFT INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 

 

 

 

 



14

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Security
Agreement as of the date first written above.

 

COMPANY:



EOS GLOBAL PETRO, INC.

a Delaware corporation

 

By: _________________________________________

Name:

Its:

 

 

SECURED PARTY:

 

LOWCAL INDUSTRIES, LLC

a Wyoming limited liability company

 

By: _________________________________________

Name: Kinderlach Ltd Co

Its: Managing Member

 



 

 

 

EXHIBIT A

 

[form of upstream guaranty] 

 

 

 

 

 



 

 

 

SUBSIDIARY GUARANTY OF PAYMENT

 

SUBSIDIARY GUARANTY (this “Guaranty”) dated as of ______________, 2013 made by
___________________________, an _______________________, the mailing address of
which is 1999 Avenue of the Stars, Suite 2520, Los Angeles CA 90067 (the
“Guarantor”) in favor of the Holder (as defined in the Second Amended and
Restated Loan Agreement and Secured Promissory Note referred to below).

 

RECITALS

 

A. EOS GLOBAL PETRO, INC., a Delaware corporation (the “Company”) is party to a
Second Amended and Restated Loan Agreement and Secured Promissory Note dated as
of November 6, 2013 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Note Purchase Agreement”; the capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to them
in the Note Purchase Agreement) with the Holder party thereto.

 

B. The Guarantor may receive, directly or indirectly, a portion of the proceeds
from the Notes purchased pursuant to the Note Purchase Agreement and will derive
substantial direct and indirect benefits from the transactions contemplated by
the Note Purchase Agreement.

 

C. The Guarantor is also a party to a Pledge and Security Agreement dated as of
November 6, 2013 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”). The Company’s Obligations
(as defined herein) are secured by the Security Agreement.

 

D. It is a condition precedent to the purchasing of the Notes by the Holder
under the Note Purchase Agreement that the Guarantor shall have executed and
delivered this Guaranty.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the Guarantor hereby agrees as follows:

 

1. Guaranty of Payment.

 

Guarantor hereby absolutely, unconditionally and irrevocably guaranties to the
Holder, the punctual payment when due, whether at stated maturity or by
acceleration or otherwise, of the indebtedness and other obligations of Company
to the Holder evidenced by the Note Purchase Agreement and any other amounts
that may become owing by the Company under the Transaction Documents (such
indebtedness, obligations and other amounts are hereinafter referred to as
“Payment Obligations”). This Guaranty is a present and continuing guaranty of
payment and not of collectibility, and Holder shall not be required to prosecute
collection, enforcement or other remedies against the Company or any other
guarantor of the Payment Obligations, or to enforce or resort to any collateral
for the repayment of the Payment Obligations or other rights or remedies
pertaining thereto, before calling on Guarantor for payment. If for any reason
Company shall fail or be unable to pay, punctually and fully, any of the Payment
Obligations, Guarantor shall pay such obligations to Holder in full immediately
upon demand. One or more successive actions may be brought against Guarantor, as
often as Holder deem advisable, until all of the Payment Obligations are paid
and performed in full. The Payment Obligations, together with all other payment
obligations of Guarantor hereunder are referred to herein as “Company’s
Obligations.”

 



 

 

 

Guarantor hereby confirms that it is the intention of all such Persons that this
Guaranty and the Company’s Obligations of the undersigned hereunder and
thereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law (as hereinafter defined), the Uniform Fraudulent Conveyance Act,
the Uniform Fraudulent Transfer Act or any similar foreign, federal or state law
to the extent applicable to this Guaranty and the Company’s Obligations of the
undersigned hereunder and thereunder. To effectuate the foregoing intention,
undersigned hereby irrevocably agrees that the Company’s Obligations of the
undersigned under this Guaranty at any time shall be limited to the maximum
amount as will result in the Company’s Obligations of the undersigned under this
Guaranty not constituting a fraudulent transfer or conveyance. For purposes
hereof, “Bankruptcy Law” means any proceeding of the type referred to in Section
8.01 (f) of the Credit Agreement or Title 11, U.S. Code, or any similar foreign,
federal or state law for the relief of debtors.

 

2. Holder Has No Duty to Make Advances. Holder shall not at any time be under
any duty to Guarantor to grant any financial accommodation to Company,
irrespective of any duty or commitment, if any, of Holder to Company, or to
follow or direct the application of the proceeds of any such financial
accommodation.

 

3. Representations and Warranties. The following shall constitute
representations and warranties of Guarantor, and Guarantor hereby acknowledges
that Holder intends to purchase the Notes in reliance thereon:

 

Except with respect to the terms and provisions of the obligations owed by the
Guarantor to the Holder, neither the execution and delivery of this Guaranty nor
compliance with the terms and provisions hereof will violate any applicable law,
rule, regulation, judgment, decree or order, or will conflict with or result in
any breach of any of the terms, covenants, conditions or provisions of any
indenture, mortgage, deed of trust, instrument, document, agreement or contract
of any kind that creates, represents, evidences or provides for any lien, charge
or encumbrance upon any of the property or assets of Guarantor, or any other
indenture, mortgage, deed of trust, instrument, document, agreement or contract
of any kind to which Guarantor is a party or to which Guarantor or the property
of Guarantor may be subject.

 

Neither this Guaranty nor any statement or certification as to facts previously
furnished or required herein to be furnished to Holder by Guarantor, contains
any material inaccuracy or untruth in any representation, covenant or warranty.

 

4. Continuing Guaranty. Guarantor agrees that performance of Company’s
Obligations by Guarantor shall be a primary obligation, shall not be subject to
any counterclaim, set-off, abatement, deferment or defense based upon any claim
that Guarantor may have against Holder, Company, any other guarantor of
Company’s Obligations or any other person or entity, and shall remain in full
force and effect without regard to, and shall not be released, discharged or
affected in any way by, any circumstance or condition (whether or not Guarantor
shall have any knowledge thereof), including without limitation:

 



 

 

 

any lack of validity or enforceability of any of the Transaction Documents;

 

any termination, amendment, modification or other change in any of the
Transaction Documents, including, without limitation, any modification of the
interest rate(s) described therein;

 

any furnishing, exchange, substitution or release of any collateral securing
repayment of the Notes, or any failure to perfect any lien in such collateral;

 

any failure, omission or delay on the part of Company, Guarantor, any other
guarantor of Company’s Obligations or Holder to conform or comply with any term
of any of the Transaction Documents or any failure of Holder to give notice of
any event of default under the Transaction Documents;

 

any waiver, compromise, release, settlement or extension of time of payment or
performance or observance of any of the obligations or agreements contained in
any of the Transaction Documents;

 

any action or inaction by Holder under or in respect of any of the Transaction
Documents, any failure, lack of diligence, omission or delay on the part of
Holder to perfect, enforce, assert or exercise any lien, security interest,
right, power or remedy conferred on it in any of the Transaction Documents, or
any other action or inaction on the part of Holder;

 

any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, assignment for the benefit of creditors, composition,
receivership, liquidation, marshalling of assets and liabilities or similar
events or proceedings with respect to Company, Guarantor or any other guarantor
of Company’s Obligations, as applicable, or any of their respective property or
creditors, or any action taken by any trustee or receiver or by any court in any
such proceeding;

 

any merger or consolidation of Company into or with any entity, or any sale,
lease or transfer of any of the assets of Company, Guarantor or any other
guarantor of Company’s Obligations to any other person or entity;

 

any change in the ownership of Company or any change in the relationship between
Company and Guarantor, or any termination of any such relationship;

 

any release or discharge by operation of law of Company, Guarantor or any other
guarantor of Company’s Obligations from any obligation or agreement contained in
any of the Transaction Documents; or

 

any other occurrence, circumstance, happening or event, whether similar or
dissimilar to the foregoing and whether foreseen or unforeseen, which otherwise
might constitute a legal or equitable defense or discharge of the liabilities of
a guarantor or surety or which otherwise might limit recourse against Company or
Guarantor to the fullest extent permitted by law.

 



 

 

 

5. Waivers. Guarantor expressly and unconditionally waives (i) notice of any of
the matters referred to above except to the extent the Holder otherwise owes
notice and/or opportunity to cure, to the Guarantor under the documents by or
between the Guarantor and the Holder, (ii) all notices which may be required by
statute, rule of law or otherwise, now or hereafter in effect, to preserve
intact any rights against Guarantor, including, without limitation, any demand,
presentment and protest, proof of notice of non-payment under any of the
Transaction Documents and notice of any event of default or any failure on the
part of Company, Guarantor or any other guarantor of Company’s Obligations to
perform or comply with any covenant, agreement, term or condition of any of the
Transaction Documents, (iii) any right to the enforcement, assertion or exercise
against Company, Guarantor or any other guarantor of Company’s Obligations of
any right or remedy conferred under any of the Transaction Documents, (iv) any
requirement of diligence on the part of any person or entity, (v) to the fullest
extent permitted by law and except as otherwise expressly provided in this
Guaranty or the other Transaction Documents, any claims based on allegations
that Holder has failed to act in a commercially reasonable manner or failed to
exercise Holder’ so-called obligation of good faith and fair dealing, (vi) any
requirement to exhaust any remedies or to mitigate the damages resulting from
any default under any of the Transaction Documents, and (vii) any notice of any
sale, transfer or other disposition of any right, title or interest of Holder
under any of the Transaction Documents.

 

6. Subordination. Guarantor agrees that any and all present and future debts and
obligations of Company to Guarantor hereby are subordinated to the claims of
Holder.

 

23.1.2    Subrogation Waiver. Until Company’s Obligations irrevocably are paid
in full and all periods under applicable bankruptcy law for the contest of any
payment by Guarantor or Company as a preferential or fraudulent payment have
expired, Guarantor knowingly, and with advice of counsel, waives, relinquishes,
releases and abandons all rights and claims to indemnification, contribution,
reimbursement, subrogation and payment which Guarantor may now or hereafter have
by and from Company and the successors and assigns of Company, for any payments
made by Guarantor to Holder, including, without limitation, any rights which
might allow Company, Company’s successors, a creditor of Company, or a trustee
in bankruptcy of Company to claim in bankruptcy or any other similar proceedings
that any payment made by Company or Company’s successors and assigns to Holder
was on behalf of or for the benefit of Guarantor and that such payment is
recoverable by Company, a creditor or trustee in bankruptcy of Company as a
preferential payment, fraudulent conveyance, payment of an insider or any other
classification of payment which may otherwise be recoverable from Holder.

 

7. Reinstatement. The obligations of Guarantor pursuant to this Guaranty shall
continue to be effective or automatically be reinstated, as the case may be, if
at any time payment of any of Company’s Obligations or Guarantor’s obligations
under this Guaranty and/or payment by any other guarantor is rescinded or
otherwise must be restored or returned by Holder upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of Guarantor, Company,
other guarantor or otherwise, all as though such payment had not been made.

 



 

 

 

8. Enforcement Costs. If: (a) this Guaranty is placed in the hands of one or
more attorneys for collection or is collected through any legal proceeding; (b)
one or more attorneys is retained to represent Holder in any bankruptcy,
reorganization, receivership or other proceedings affecting creditors’ rights
and involving a claim under this Guaranty, or (c) one or more attorneys is
retained to represent Holder in any other proceedings whatsoever in connection
with this Guaranty, then Guarantor shall pay to Holder upon demand all fees,
costs and expenses incurred by Holder in connection therewith, including,
without limitation, reasonable attorney’s fees, court costs and filing fees (all
of which are referred to herein as “Enforcement Costs”), in addition to all
other amounts due hereunder.

 

9. Successors and Assigns; Joint and Several Liability. This Guaranty shall
inure to the benefit of Holder and their participants, successors and assigns.
This Guaranty shall be binding on Guarantor and the successors and assigns of
Guarantor. It is agreed that the undersigned’s liability hereunder is several
and independent of any other guarantees or other obligations at any time in
effect with respect to Company’s Obligations or any part thereof and that
Guarantor’s liability hereunder may be enforced regardless of the existence,
validity, enforcement or non-enforcement of any such other guarantees or other
obligations.

 

10. No Waiver of Rights. No delay or failure on the part of any Holder to
exercise any right, power or privilege under this Guaranty or any of the other
Transaction Documents shall operate as a waiver thereof, and no single or
partial exercise of any right, power or privilege shall preclude any other or
further exercise thereof or the exercise of any other power or right, or be
deemed to establish a custom or course of dealing or performance between the
parties hereto. The rights and remedies herein provided are cumulative and not
exclusive of any rights or remedies provided by law. No notice to or demand on
Guarantor in any case shall entitle Guarantor to any other or further notice or
demand in the same, similar or other circumstance.

 

11. Modification. Any provision of this Guaranty may be amended, waived or
modified upon the written consent of Guarantor, Company and the Holder.

 

12. Joinder. Any action to enforce this Guaranty may be brought against
Guarantor without any reimbursement or Joinder of Company or any other guarantor
of Company’s Obligations in such action.

 

13. Severability. If any provision of this Guaranty becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Guaranty, and such court will replace such illegal,
void or unenforceable provision of this Guaranty with a valid and enforceable
provision that will achieve, to the extent possible, the same economic, business
and other purposes of the illegal, void or unenforceable provision. The balance
of this Guaranty shall be enforceable in accordance with its terms.

 

14. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Guaranty shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof. The
Guarantor agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Guaranty
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) may be brought against it in the
state and federal courts sitting in the City of Los Angeles. The Guarantor
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of Los Angeles for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of this
Guaranty), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
and agrees that service of process in any such proceeding may be made by mail
addressed to it in accordance with Sections 8.11(b) (personal delivery) or (f)
(certified or registered mail) of the Note Purchase Agreement. Each party hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Guaranty or the transactions contemplated hereby. If either
party shall commence an action or proceeding to enforce any provisions of this
Guaranty, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

 



 

 

 

15. Notice. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party as follows: (a) if to Holder or if to the
Company, at the respective addresses of the parties as set forth in or
determined pursuant to the Note Purchase Agreement, or (b) if to the Guarantor,
at 1999 Avenue of the Stars, Suite 2520, Los Angeles CA 90067, Attn: Nikolas
Konstant, President, facsimile: (310) 277-0591, or at such other address or
facsimile number as the Guarantor shall have furnished to the Holder in writing.
All such notices and communications will be deemed effectively given as provided
in the Note Purchase Agreement. Any party hereto may by notice so given change
its address for future notice hereunder. Notice shall conclusively be deemed to
have been given when received.

 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

 

[GUARANTOR]

 

 

By: _________________________________

Name and Title:

 



 

 

 

EXHIBIT B

 

[Irrevocable Payment Instruction Agreement]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IRREVOCABLE PAYMENT INSTRUCTION AGREEMENT

 



 

 

  

This IRREVOCABLE PAYMENT INSTRUCTION AGREEMENT dated December 20, 2013 (this
“Instruction”) is made by and between Eos Petro, Inc., a Nevada corporation
(“Eos”), Buccaneer Alaska, LLC, a Texas limited liability company (“Buccaneer”),
Buccaneer Alaska Operations, LLC, an Alaskan limited liability company
(“Operations”), and LowCal Industries LLC, a Wyoming limited liability company
(“LowCal”).

 

WHEREAS, on October 17, 2013, Eos, Buccaneer and Operations entered into a
Second Amended and Restated Cook Inlet Participation Agreement (the “Amended
Participation Agreement”);

 

WHEREAS, on or about November 6, 2013, Eos desires to sell and LowCal desires to
purchase a secured promissory note in the aggregate principal amount of
$5,000,000, as set forth in the in the Second Amended and Restated Loan
Agreement and Secured Promissory Note between Eos Global Petro, Inc., Eos’
wholly-owned subsidiary, and LowCal, dated as of November 6, 2013 (the “Note”);

 

WHEREAS, the Note would be secured by, amongst other items, Eos granting to
LowCal a first priority right to receive any proceeds payable to Eos pursuant to
the Participation Agreement until such time as the Note has been repaid in full
(the “Proceeds”) while the Note is outstanding, including, but not limited to:
(a) all cash proceeds collected and payable under the ACES Reimbursement Program
and Participation Agreement; and (b) all of Eos’ economic rights in the oil and
gas lease(s) set forth in the Participation Agreement;

 

WHEREAS, Baker & Hostetler, LLP (the “Escrow Agent”) has agreed to serve as the
escrow agent and receive, hold and distribute the Proceeds to LowCal to pay off
the Note, as is further set forth in the Escrow Agreement, dated as of December
20, 2013 (the “Escrow Agreement”);

 

WHEREAS, LowCal has conditioned the final closing of the Note and the sale and
purchase of the Note upon the full execution of this Instruction;

 

WHEREAS, in order to induce Buccaneer and Operations to execute this
Instruction, Eos and LowCal shall agree to indemnify Buccaneer, Operations, and
their directors, officers, and agents for, and agree to hold such persons
harmless against, any liability, loss or expense incurred by such persons in
connection with or arising out of this Instruction.

 

NOW, THEREFORE, in consideration of the foregoing recitals, and the terms,
conditions and covenants hereinafter set forth, the parties hereto hereby agree
as follows:

 

1. Payment of Proceeds Directly to Escrow Agent. Effective as of the date of
this Instruction, and until such time as Buccaneer and Operations receive a
written notification signed by Eos and LowCal informing Buccaneer and Operations
that the Instruction is being terminated (the “Termination Notification”), Eos
hereby instructs Buccaneer and Operations, and Buccaneer and Operations hereby
agree, to pay, or cause to be paid, all of the Proceeds directly to Escrow Agent
via wire transfer to the account of Escrow Agent set forth on Exhibit A attached
hereto, or in such other manner as Eos and LowCal, jointly, may direct Buccaneer
and Operations in writing.

 



 

 

 

2. Priority. At all times prior to receipt of the Termination Notification,
Escrow Agent’s rights to receive the Proceeds for and on behalf of Eos and
LowCal pursuant to the terms of the Escrow Agreement shall have priority over
all other rights to receive the Proceeds by Eos and all of Eos’ subsidiaries.

 

3. Limitation on Duties and Responsibilities of Buccaneer and Operations. The
duties and responsibilities of Buccaneer and Operations under this Instruction
shall be subject to the following terms and conditions:

 

(a) Eos and LowCal acknowledge and agree that Buccaneer and Operations: (i)
shall not be responsible for or bound by, and shall not be required to inquire
into whether Eos, LowCal, or any other person other than the Escrow Agent is
entitled to receipt of any Proceeds pursuant to any other agreement or
otherwise; (ii) shall be obligated only for the performance of such duties as
are specifically assumed by Buccaneer and Operations pursuant to this
Instruction; (iii) may rely on and shall be protected in acting or refraining
from acting upon any written notice, instruction, instrument, statement, request
or document furnished to it hereunder and believed by Buccaneer and Operations
in good faith to be genuine and to have been signed or presented by the proper
parties, without being required to determine the authenticity or correctness of
any fact stated therein or the propriety or validity or the service thereof;
(iv) may assume that any person believed by Buccaneer and Operations in good
faith to be authorized to give notice or make any statement or execute any
document in connection with the provisions hereof is so authorized; and (v)
shall not be under any duty to give the Proceeds held by Buccaneer or Operations
any greater degree of care than Buccaneer and Operations gives its own similar
proceeds.

 

(b) Eos and LowCal acknowledge and agree that Buccaneer and Operations are
acting solely at their request and that Buccaneer and Operations shall not be
liable for any action taken by Buccaneer and Operations in good faith and
believed by Buccaneer and Operations to be authorized or within the rights or
powers conferred upon Buccaneer and Operations by this Instruction.

 

(c) Eos and LowCal, jointly and severally, hereby agree to indemnify and hold
harmless Buccaneer and Operations and any of Buccaneer and Operations’ partners,
employees, agents officers and representatives for any action taken or omitted
to be taken by Buccaneer and Operations or any of them hereunder, including the
costs and expenses of defending themselves against any claim or liability under
this Instruction, except in the case of gross negligence or willful misconduct
on Buccaneer or Operations’ part.

 

(d) This Instruction sets forth exclusively the duties of Buccaneer and
Operations with respect to any and all matters pertinent thereto and no implied
duties or obligations shall be read into this Instruction.

 

(f) The provisions of this Section 3 shall survive the termination of this
Instruction.

 

4. Review and Acknowledgement of Escrow Agreement. Buccaneer and Operations have
reviewed and approve the Escrow Agreement and agree to jointly and severally
indemnify, defend and hold the Escrow Agent harmless from and against any tax,
late payment, interest, penalty or other cost or expense that may be assessed
against the Escrow Agent on or with respect to the Proceeds, and the
responsibilities, obligations, and liabilities of the Escrow Agent shall be
limited as set forth in the Escrow Agreement.

 



 

 

 

4.1 Buccaneer and Operations each hereby acknowledge that (i) the Escrow Agent
has represented Eos (and has not represented Buccaneer or Operations) in
connection with this Instruction, the Amended Participation Agreement, the Note,
and other transactions contemplated hereby and thereby, and in any and all other
presently existing or unknown matters (collectively with this Instruction, the
Escrow Agreement, and the Note, “Any and All Transactions”); (ii) the Escrow
Agent may continue to represent Eos in connection with Any and All Transactions;
and (iii) if any dispute or litigation arises under Any and All Transactions,
the Escrow Agent may represent Eos in connection therewith. Accordingly,
Buccaneer and Operations waive any conflict or potential conflict which may
exist by virtue of the Escrow Agent serving as such under this Instruction, and
as counsel for Eos under Any and All Transactions, or in the event of any
litigation or other cause of action arising from Any and All Transactions, and
agree that Escrow Agent shall be entitled to represent Eos in the event of any
such litigation or other cause of action, it being acknowledged, and agreed that
the actions of Escrow Agent under this Instruction and the Escrow Agreement are
merely ministerial in nature and that, for the convenience of the parties,
Escrow Agent has been requested by Eos and LowCal to act as Escrow Agent
hereunder.

 

5. Dispute Resolution: Judgments. Resolution of disputes arising under this
Instruction shall be subject to the following terms and conditions:

 

(a) If any dispute shall arise with respect to the delivery, ownership, right of
possession or disposition of the Proceeds, or if Buccaneer and Operations shall
in good faith be uncertain as to their duties or rights hereunder, Buccaneer and
Operations shall be authorized, without liability to anyone, to: (i) refrain
from taking any action other than to continue to hold the Proceeds pending
receipt of an instruction signed by LowCal and Eos, or (ii) deposit the Proceeds
with any court of competent jurisdiction in the State of California, in which
event Buccaneer and Operations shall give written notice thereof to the Escrow
Agent and shall thereupon be relieved and discharged from all further
obligations pursuant to this Instruction. Buccaneer and Operations may, but
shall be under no duty to, institute or defend any legal proceedings which
relate to the Proceeds or this Instruction.

 

(b) Upon receipt by Buccaneer and Operations of a final and non-appealable
judgment, order, decree or award of a court of competent jurisdiction (a “Court
Order”), Buccaneer and Operations are hereby expressly authorized to comply with
and obey any Court Order. In the case Buccaneer and Operations obey or comply
with a Court Order, Buccaneer and Operations shall not be liable to Eos and
LowCal or to any other parties, firm, corporation or entity by reason of such
compliance.

 

6. Tax Matters. Eos agrees: (i) to assume any and all obligations imposed now or
hereafter by any applicable tax law with respect to any payment or distribution
of the Proceeds or performance of other activities under this Instruction; (ii)
to indemnify and hold Buccaneer and Operations harmless from any liability or
obligation on account of taxes, assessments, additions for late payment,
interest, penalties, expenses and other governmental charges that may be
assessed or asserted against Buccaneer and Operations in connection with, on
account of or relating to the Proceeds, the management established hereby, any
payment or distribution of the Proceeds pursuant to the terms hereof or other
activities performed under the terms of this Instruction, including without
limitation any liability for the withholding or deduction (or the failure to
withhold or deduct) the same, and any liability for failure to obtain proper
certifications or to report properly to governmental authorities in connection
with this Instruction. The foregoing indemnification and agreement to hold
harmless shall survive the termination of this Instruction.

 



 

 

 

7. Notices. Any and all notices or other communication required or desired to be
given hereunder shall be validly given or made if given in writing, by
messenger, FAX, e-mail upon confirmation of receipt, telecopier or deposited in
the United States mail, postage prepaid, by registered or certified mail (return
receipt requested) and addressed to the parties as follows:

 



  Eos: Eos Petro, Inc.         Attention: Nikolas Konstant         1999 Avenue
of the Stars, Suite 2520         Los Angeles, CA 90067         Fax: 310-277-0591
        E-mail: nkonstant@eos-petro.com                 LowCal: LowCal
Industries, LLC         6119 Greenville Ave         Suite 340         Dallas, TX
75206-1910         Fax: (323) 443-3868                 Buccaneer: [insert notice
information]                 Operations: [insert notice information]            
    Escrow Agent: Baker & Hostetler, LLP         Attention: Jeffrey P. Berg    
    12100 Wilshire Boulevard, 15th Floor         Los Angeles, CA 90025        
Fax: (310) 820-8859         E-mail: jberg@bakerlaw.com    



 

or to such other addresses as any party may designate in writing in the manner
provided for the giving of notices in this paragraph. Any notice shall be deemed
to be given seventy-two hours after such deposit if by mail, or on the date of
telecopying, fax, messenger or e-mail.

 

8. Parties. Nothing in this Instruction, whether express or implied, is intended
to confer any rights or remedies under or by reason of this Instruction on any
persons other than the parties to it and their respective successors and
assigns, nor is anything in this Instruction intended to relieve or discharge
the obligation or liability of any third person to any party to this
Instruction, nor shall any provision give any third person any right of
subrogation or action over and against any party to this Instruction.

 



 

 

 

9. Further Assurances. Each of the parties hereto agrees that it shall execute
such further agreements, documents or instruments as may be necessary or
appropriate in order to more effectively carry out the intent and purpose of
this Instruction.

 

10. Applicable Law. This Instruction shall be governed by the laws of the State
of California applicable to agreements executed and to be wholly performed in
the State of California. Nothing contained in this Instruction shall be
construed so as to require the commission of any act contrary to law, and
wherever there is a conflict between any provision of this Instruction and any
present or future law, ordinance or regulation, the latter shall prevail, but
the provision of the Instruction affected shall be curtailed and limited only to
the extent necessary to bring it within the requirements of the law.

 

11. Assignment. No party hereto shall transfer or assign this Instruction or any
interest therein or any sums that may be or become due hereunder without the
prior written consent of the other parties hereto, and no purported assignment
or transfer in violation of this restriction shall be valid to pass any interest
to the assignee or transferee.

 

12. Binding Effect. This Instruction shall be binding upon and shall inure to
the benefit of the parties and their respective heirs, executors and
administrators, personal representatives, successors and assigns.

 

13. Termination. This Instruction is irrevocable and will terminate only upon
Buccaneer and Operation’s valid receipt of the Termination Notification.

 

14. Counterparts. This Instruction may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

15. Representation by Counsel. The parties each acknowledge that they have had
the opportunity to be represented by and have their own legal counsel review and
seek to revise this Instruction. This Instruction therefore shall not be
interpreted against any party as the drafter.

 

16. Agreement. Each of the undersigned states that he has read the foregoing
Instruction and understands and agrees to it.

 

[remainder of this page intentionally left blank; signature page follows]

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

IN WITNESS WHEREOF, the parties to this Instruction have caused it to be duly
executed as of the day and year first above written.

 

“EOS”

Eos Petro, Inc., a Nevada corporation

 

 

By:_________________________________

Name:

Title:

 

“LOWCAL”

LowCal Industries, LLC, a Wyoming limited liability company

 

 

By: ________________________________

Name: Kinderlach Ltd Co

Its: Managing Member

 

“BUCCANEER”

Buccaneer Alaska, LLC, a Texas limited liability company

 

 

By:_________________________________

Name:

Title:

 

“OPERATIONS”

Buccaneer Alaska Operations, LLC, an Alaskan limited liability company

 

 

By:_________________________________

Name:

Title:

 



 

 

 

EXHIBIT B

 

 

ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (the “Agreement”), dated as of December 20, 2013, among
Eos Global Petro, Inc., a Delaware corporation (the “Company”), LowCal
Industries, LLC, a Wyoming limited liability company (the “Investor”), and Baker
& Hostetler LLP (the “Escrow Agent”). Company is a wholly-owned subsidiary of
Eos Petro, Inc., a Nevada corporation (the “Parent”).

 

W I T N E S S E T H:

 

WHEREAS, on October 17, 2013, Parent, Buccaneer Alaska, LLC, a Texas limited
liability company (“Buccaneer”), and Buccaneer Alaska Operations, LLC, an
Alaskan limited liability company (“Operations”) entered into a Second Amended
and Restated Cook Inlet Participation Agreement (the “Amended Participation
Agreement”);

 

WHEREAS, on or about November 6, 2013, Company desires to sell and Investor
desires to purchase a secured promissory note in the aggregate principal amount
of $5,000,000, as set forth in the in the Second Amended and Restated Loan
Agreement and Secured Promissory Note between Company and Investor, dated as of
November 6, 2013 (the “Note”);

 

WHEREAS, while the Note is outstanding, the Note would be secured by, amongst
other items, Company granting to Investor a first priority right to receive any
proceeds payable to Parent, Company and their subsidiaries pursuant to the
Amended Participation Agreement until such time as the Note has been repaid in
full (the “Proceeds”), including, but not limited to: (a) all cash proceeds
collected and payable under the ACES Reimbursement Program and Amended
Participation Agreement; and (b) all of Company’s economic rights in the oil and
gas lease(s) set forth in the Amended Participation Agreement;

 

WHEREAS, in order to induce Escrow Agent to execute this Agreement, Company and
Investor shall agree to indemnify Escrow Agent and their directors, officers,
and agents for, and agree to hold such persons harmless against, any liability,
loss or expense incurred by such persons in connection with or arising out of
this Agreement;

 

WHEREAS, the Investor and the Company have requested the Escrow Agent to hold
and dispose of the Proceeds, as Escrow Agent, in accordance with the terms of
this Agreement, and the Escrow Agent is willing to do so;

 

WHEREAS, on or about December 20, 2013, Company, Investor, Buccaneer and
Operations, executed an Irrevocable Payment Instruction Agreement for the
distribution of the Proceeds due to Company under the Amended Participation
Agreement, (the “Payment Instruction Agreement”), whereby Buccaneer and
Operations agreed, until such time as terminated under the provisions of the
Payment Instruction Agreement, to directly deposit into Escrow Agent’s escrow
account all Proceeds.

 



25

 

 

NOW, THEREFORE, in consideration of the parties’ agreements set forth herein,
the parties agree as follows:

 

1. Appointment of Escrow Agent. The Company and Investor hereby designate and
appoints the Escrow Agent as Escrow Agent to serve in accordance with the terms
and conditions of this Agreement. The Escrow Agent agrees to serve in such
capacity on such terms and conditions.

 

2. Establishment of Escrow. Escrow Agent will open one or more escrow accounts
(the "Escrow"), for the distribution of the Proceeds due to Company, Escrow
Agent will receive from time to time for deposit into the Escrow the Proceeds.
Escrow Agent shall have no obligation to accept monies, documents or
instructions from any party other than Buccaneer and Operations with respect to
the Escrow. All monies so deposited will be by wire transfer, in the manner set
forth in Schedule A to this Agreement. Should any such wire transfer be returned
to Escrow Agent as uncollectible for any reason, Escrow Agent will charge the
amount of such unpaid wire transfer to Escrow, notify the Company and Investor
of the amount of such returned wire transfer, the reason for return, and hold
such wire transfer subject to further joint instructions from the Company and
Investor. Escrow Agent will hold all monies and other property in the escrow
free from any lien, claim or offset, except as set forth herein, and such monies
and other property shall not become the property of the Company, nor subject to
the debts thereof, unless the conditions set forth in these instructions to
disbursement of such monies to the Company have been fully satisfied. The Escrow
Agent shall maintain the Proceeds in a non-interest-bearing account. Except as
set forth in this Section 2, nothing in this Agreement shall be deemed to
obligate the Escrow Agent to protect, secure or insure the Proceeds, except as
may be provided by applicable law.

 

3. Release of Escrow Proceeds. Except for any applicable tax distributions made
pursuant to Section 12 of this Agreement, any Proceeds that are deposited in
Escrow shall only be distributed and released as follows:

 

(a) On the same day as Escrow Agent receives any Proceeds, Escrow Agent will
send written notice to both Investor and Company that Proceeds were received,
setting forth amount of proceeds received.

 

(b) Within five (5) business days after notice is given to Investor, Investor
must instruct Escrow Agent in writing containing one of the two following
elections:

 

(i) Accept distribution and release of such Proceeds by Escrow Agent to
Investor, as pre-payment on the Note; or

 

(ii) Refuse pre-payment on the Note. If Investor elects to refuse pre-payment,
Investor’s instructions must also specifically acknowledge that, by refusing
pre-payment, Parent, Company and their subsidiaries are now free to use such
Proceeds for any other business purpose, including but not limited to general
working capital. In such event, Escrow Agent will distribute and release such
Proceeds to Company.

 

(c) If Investor fails to deliver a written notice within five (5) business days,
then on the sixth (6) business day, Investor shall be deemed to have given the
instruction set forth in Section 4(b)(ii), above, including the acknowledgement,
and Escrow Agent shall release funds to Company.

 



26

 

 

(d) If Escrow Agent receives Instructions pursuant to Section 4(b)(i), then
Escrow Agent will direct Proceeds to Investor subject to the wiring instructions
listed in Schedule A, as may be amended from time to time by the Investor. If
Escrow Agent receives Instructions pursuant to Section 4(b)(ii), then Escrow
Agent will direct Proceeds to Company subject to the wiring instructions listed
in Schedule A, as may be amended from time to time by the Company.

 

4. Rights and Duties of the Escrow Agent. The acceptance by the Escrow Agent of
its duties under this Agreement is subject to the following terms and
conditions, which shall govern and control with respect to the Escrow Agent’s
rights, duties, liabilities and immunities:

 

Limitations. The duties and obligations of the Escrow Agent shall be determined
solely by the provisions of this Agreement, and the Escrow Agent shall not be
liable to any party except for the performance of its duties and obligations as
specifically set forth in this Agreement. The Escrow Agent undertakes to perform
only such duties as are expressly set forth in this Agreement. The Escrow Agent
shall not be responsible in any manner for any failure or inability of the
Company, Investor, Buccaneer or Operations to perform or comply with any of
their respective obligations under the Amended Participation Agreement, the
Payment Instruction Agreement, this Agreement, the Note or any related
agreement. Under no circumstances will Escrow Agent be required to disburse any
monies until the wire transfer therefore has been collected in good funds. Any
funds distributed from the Escrow by wire transfer to Investor or Company will
be sent in the manner set forth in Schedule A to this Agreement.

 

Indemnity. Investor and the Company agree (i) to make no claim, and to bring no
action, suit or proceeding, against the Escrow Agent or any of its partners,
associates, employees or agents (the Escrow Agent and any such other party is
referred to as an “Indemnified Party”) on account of any alleged loss,
liability, cost or expense (including, without limitation, attorneys’ fees and
disbursements) arising out of, or in connection with, the Escrow Agent’s
acceptance or performance (including acts and omissions) of its duties and
obligations under this Agreement, except for any willful misconduct or gross
negligence of the Escrow Agent, and (ii) to reimburse and indemnify each
Indemnified Party for, and hold it harmless against, any loss, liability, cost
or expense (including, without limitation, reasonable attorneys’ fees and
disbursements, whether paid to retained attorneys or amounts representing the
fair value of legal services rendered to or for itself) incurred in good faith
by the Escrow Agent, and arising out of, or in connection with, the Escrow
Agent’s acceptance or performance of its duties hereunder (including acts and
omissions), without willful misconduct or gross negligence, as well as the
reasonable costs and expenses of instituting, prosecuting or defending any
claim, action, suit or proceeding arising out of, or relating to, this
Agreement, including, without limitation, any action for interpleader or a
declaratory judgment instituted by the Escrow Agent.

 

Reliance. The Escrow Agent shall be entitled to act and rely, and shall not
incur liabilities for acting and relying, on any written certificate, notice,
instruction, order, judgment, award or other document given to it which the
Escrow Agent reasonably and in good faith believes to be genuine and to have
been signed or presented by the proper party or parties, and may assume that any
party purporting to give such certificate, notice, instruction, order, judgment,
award or other document has been duly authorized to do so. The Escrow Agent
assumes no responsibility for the truth or accuracy of any such document.

 



27

 

 

Advice of Counsel. The Escrow Agent may seek the advice of legal counsel,
including Baker & Hostetler LLP, in the event of any dispute or question as to
the construction of any of the provisions of this Agreement or its duties
hereunder, and may rely on an opinion of such counsel. In rendering such
opinion, such counsel may rely on statements of fact furnished to them by
persons reasonably believed by such counsel to be credible, and such counsel
shall have no liability for the accuracy of the facts so relied on, nor shall
such counsel have any liability for matters of their own judgment forming a part
of the process of providing such opinion.

 

Resignation. The Escrow Agent may resign as Escrow Agent hereunder and shall be
discharged from all further duties, liabilities and obligations hereunder at any
time on giving 30 days’ notice of such resignation to the Company and Investor.
The Company and Investor shall thereupon jointly designate a successor Escrow
Agent reasonably acceptable to Investor and Company within such 30-day period,
to which the Escrow Agent shall promptly deliver any Proceeds or control
thereof.

 

Termination. The Company may terminate this Agreement at any time on at least
five business days’ written notice to the Escrow Agent, and, in such event, the
Escrow Agent shall dispose of any Proceeds held in Escrow, but only as directed
in written instructions jointly signed by the Company and Investor.

 

Successor Escrow Agent. Any successor Escrow Agent shall have all of the duties,
obligations and rights of the Escrow Agent under this Agreement and the
successor Escrow Agent shall execute a counterpart of this Agreement designating
such party as Escrow Agent hereunder

 

Disputes. The Company and Investor authorize the Escrow Agent, if the Escrow
Agent is threatened with litigation or is sued or if a dispute arises as to the
disposition of any Proceeds or as to a successor Escrow Agent, to interplead all
interested parties in any federal or state courts of competent jurisdiction in
the State of California, and to deposit such Proceeds with the clerk of that
court. The Escrow Agent shall be discharged of all of its duties and obligations
hereunder on any such deposit of any Proceeds, with respect to such Proceeds.
The Company and Investor irrevocably consent and submit to the jurisdiction of
such court in any such action and waives all rights to contest the jurisdiction
of such court or tribunal.

 

Costs and Fees. The Company shall be solely responsible for all fees, costs and
charges of the Escrow Agent for the performance of its duties hereunder.

 

Waiver of Conflicts. The Company and Investor acknowledge that (i) the Escrow
Agent has represented the Company, Parent and their subsidiaries in connection
with this Agreement, the Note, the Amended Participation Agreement, the other
transactions contemplated by the Amended Participation Agreement and in other
matters; (ii) the Escrow Agent may continue to represent the Company in
connection therewith, the transactions contemplated hereby and thereby and any
other matters; and (iii) if any dispute or litigation arises under this
Agreement, the Amended Participation Agreement, the transactions contemplated by
the Amended Participation Agreement, the Note or any other matters, the Escrow
Agent may represent the Company in connection therewith. Accordingly, the
Company and the Investor waive any conflict or potential conflict which may
exist by virtue of the Escrow Agent serving as such under this Agreement, and as
counsel for the Company under the Amended Participation Agreement and the other
transactions contemplated by the Amended Participation Agreement, and any other
matters, or in the event of any litigation or other cause of action arising from
this Agreement, the Amended Participation Agreement, the other transactions
contemplated by the Amended Participation Agreement or otherwise, and agree that
Escrow Agent shall be entitled to represent the Company in the event of any such
litigation or other cause of action, it being acknowledged, and agreed that the
actions of Escrow Agent under this Agreement are merely ministerial in nature
and that, for the convenience of the parties, Escrow Agent has been requested by
the Company and the Investor to act as Escrow Agent hereunder.

 



28

 

 

5. Communications. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (i) on the date of delivery if delivered by hand,
(ii) on the date of transmission, if delivered by confirmed facsimile or
electronic mail, (iii) on the first business day following the date of deposit
if delivered by guaranteed overnight delivery service, or (iv) on the fourth
business day following the date delivered or mailed by United States registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

 

If to the Company:

 

Eos Petro, Inc.

Attention: Nikolas Konstant

1999 Avenue of the Stars, Suite 2520

Los Angeles, CA 90067

Fax: 310-277-0591

E-mail: nkonstant@eos-petro.com

 

If to the Investor:

 

LowCal Industries, LLC

6119 Greenville Ave

Suite 340

Dallas, TX 75206-1910

Fax: (323)443-3868

 

 

If to the Escrow Agent:

 

Jeffrey P. Berg, Esq.

Baker & Hostetler LLP

12100 Wilshire Boulevard, 15th Floor

Los Angeles, CA 90025

Fax: (310) 820-8859

E-mail: jberg@bakerlaw.com

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 



29

 

 

6. E-Mail/Facsimile. The Company and Investor agree that Escrow Agent may, but
need not, honor and follow instructions, amendments or other orders (“orders”)
which shall be provided by electronic transmission (“e-mail”) to Escrow Agent in
connection with this Escrow and may act thereon without further inquiry and
regardless of by whom or by what means the actual or purported signature of the
Company or the Investor, as applicable, may have been affixed thereto if such
signature in Escrow Agent's sole judgment is an authorized signature of the
Company or the Investor, as applicable. The Company and Investor indemnify and
holds Escrow Agent free and harmless from any and all liability, suits, claims
or causes of action which may arise from loss or claim of loss resulting from
any forged, improper, wrongful or unauthorized e-mail or faxed order. The
Company agrees to pay all attorney fees and cost incurred by Escrow Agent in
connection with said claim(s).

 

7. Entire Agreement; Amendments; No Waivers. This Agreement sets forth the
entire understanding of the parties with respect to its subject matter and
merges and supersedes all prior understandings of the parties with respect to
its subject matter. No provision of this Agreement may be waived or modified, in
whole or in part, except by a writing signed by each of the parties. Failure of
any party to enforce any provision of this Agreement shall not be construed as a
waiver of its rights under such or any other provision. No waiver of any
provision of this Agreement in any instance shall be deemed to be a waiver of
the same or any other provision in any other instance.

 

8. Successors and Assigns. This Agreement shall be binding on, enforceable
against and inure to the benefit of, the parties and their respective successors
and permitted assigns, and nothing herein is intended to confer any right,
remedy or benefit upon any other person. No party may assign its rights or
delegate its obligations under this Agreement without the express written
consent of the others.

 

9 Governing Law. This Agreement shall in all respects be governed by and
construed in accordance with the laws of the State of California applicable to
agreements made and fully to be performed in such state, without giving effect
to conflicts of law principles. The Company and Investor hereby submit and
consent to the jurisdiction of the federal courts in the State of California,
including the federal or state courts located therein, should Federal
jurisdiction requirements exist in any action brought to enforce (or otherwise
relating to) this Agreement.

 

10. Severability. If any provision of this Agreement is held to be invalid or
unenforceable by any court or tribunal of competent jurisdiction, the remainder
of this Agreement shall not be affected thereby, and such provision shall be
carried out as nearly as possible according to its original terms and intent to
eliminate such invalidity or unenforceability.

 



30

 

 

11. Construction. Headings used in this Agreement are for convenience only and
shall not be used in the interpretation of this Agreement. References to
Sections are to the sections of this Agreement. As used herein, the singular
includes the plural and the masculine, feminine and neuter gender each includes
the others where the context so indicates. The form and contents of this
Agreement have been negotiated and approved by both parties, who have been
represented by separate counsel. The language and any ambiguities this Agreement
may contain are not to be construed against any of the other parties and in
interpreting the provisions of this Agreement, no prior drafts shall be referred
to.

 

12. Tax Matters. The Company and Investor agree, jointly and severally, (i) to
assume any and all obligations imposed now or hereafter by any applicable tax
law with respect to any payment or distribution of the Proceeds or performance
of other activities under this Agreement, (ii) to instruct the Escrow Agent in
writing with respect to the Escrow Agent’s responsibility for withholding and
other taxes, assessments or other governmental charges, and to instruct the
Escrow Agent with respect to any certifications and governmental reporting that
may be required under any laws or regulations that may be applicable in
connection with its acting as Escrow Agent under this Agreement, and (iii) to
indemnify and hold the Escrow Agent harmless from any liability or obligation on
account of taxes, assessments, additions for late payment, interest, penalties,
expenses and other governmental charges that may be assessed or asserted against
the Escrow Agent in connection with, on account of or relating to the Proceeds,
the management established hereby, any payment or distribution of or from the
Proceeds pursuant to the terms hereof or other activities performed under the
terms of this Agreement, including without limitation any liability for the
withholding or deduction of (or the failure to withhold or deduct) the same, and
any liability for failure to obtain proper certifications or to report properly
to governmental authorities in connection with this Agreement, including costs
and expenses (including reasonable legal fees and expenses), interest and
penalties. The foregoing indemnification and agreement to hold harmless shall
survive the termination of this Agreement.

 

13. Patriot Act Disclosure. Section 326 of the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (“USA PATRIOT Act”) may require the Escrow Agent to implement reasonable
procedures to verify the identity of any person that opens a new account with
it. Accordingly, the parties acknowledge that Section 326 of the USA PATRIOT Act
and the Escrow Agent’s identity verification procedures may require the Escrow
Agent to obtain information which may be used to confirm the identity of the
Company or any Investor, including without limitation name, address and
organizational documents (“identifying information”). The Company and Investor
agree to provide the Escrow Agent with and consent to the Escrow Agent obtaining
from third parties any such identifying information required as a condition of
opening an account with or using any service provided by the Escrow Agent.

 

14. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

[Remainder of Page Left Intentionally Blank. Signature Page Follows]

 

 

 

 

 

 

 

 



31

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

EOS GLOBAL PETRO, INC.

 

By: _____________________________

Name: _____________________________

Title: _____________________________

 

LOWCAL INDUSTRIES, LLC

 

By: _____________________________

Name: Kinderlach Ltd Co

Title: Managing Member

 

 

BAKER & HOSTETLER LLP

 

By: _________________________________
Jeffrey P. Berg, Partner



32

 

 

SCHEDULE A

 

wire transfer instructions

 

If to Escrow Agent:

 



Bank:

 

 

 

ABA #:

Acct. #: SWIFT:

Attn: Jeffrey P. Berg

Ref: Eos Petro, Inc.

 

If to Investor:

 

Bank:

 

 

 

ABA #:

Acct. #: SWIFT:

Attn:

Ref: LowCal Industries, LLC

 

If to Company:

 

Bank:

 

 

 

ABA #:

Acct. #:

Attn: Nikolas Konstant

Ref: Eos Petro, Inc.

 



33

 

 

EXHIBIT C

 

NOTICE OF CONVERSION

 

(To be executed by the Registered Holder in order to convert the Note)

 

The undersigned hereby elects to convert $_________ of the principal and/or
interest due on the Note issued by Eos Petro, Inc. on ________________, 20___
into shares of __________ Stock of Eos Petro, Inc. according to the conditions
set forth in Section 2.6 such Note, as of the date written below.

 



 

 

 

Date of Conversion:

 

 

Conversion Price:

 

 

Shares To Be Delivered:

 

 

Name on Certificate for Shares:

 

 

Address for Delivery of Share Certificate:

 

 

Signature:

 

 

Print Name:

 



34

 



 

 

